Exhibit 10.2 



EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

This AMENDMENT AND RESTATEMENT AGREEMENT, dated as of June 8, 2020 (this
“Agreement”), by and among Douglas Dynamics, Inc. (“Holdings”), Douglas
Dynamics, L.L.C. (the “Company” or the “Borrower”), Douglas Dynamics Finance
Company (“DD Finance”), Fisher, LLC (“Fisher”), Trynex International LLC
(“Trynex”), Henderson Enterprises Group, Inc. (the survivor of a merger with
DDIZ Acquisition, Inc.) (“HEG”), Henderson Products, Inc. (“HPI”) and Dejana
Truck & Utility Equipment Company, LLC (“Dejana” and, together with Holdings, DD
Finance, Fisher, Trynex, HEG and HPI, each a “Guarantor” and collectively, the
“Guarantors”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”), the Requisite Lenders and the 2020 Additional
Term B Lenders (as defined below) party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to that certain Amended and Restated Credit and
Guaranty Agreement dated as of December 31, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Term Loan Credit Agreement”), among the Borrower, the
guarantors party thereto, the lenders from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and certain other
parties from time to time party thereto;

 

WHEREAS, the Borrower has requested that (i) the outstanding Term Loans under
the Existing Term Loan Credit Agreement be refinanced with a new class of term
loans by obtaining Additional Term Loan Commitments (the “2020 Term B
Commitments”) and (ii) the Existing Term Loan Credit Agreement be amended and
restated in its entirety substantially concurrently with, but immediately
following, the initial funding under the 2020 Additional Term B Commitments (as
defined in Exhibit A) and the conversion of 2020 Existing Term Loans to 2020
Term B Loans, in each case, on the terms and subject to the conditions set forth
herein;

 

WHEREAS, Section 10.5(a) of the Existing Term Loan Credit Agreement provides
that the relevant Credit Parties and the Requisite Lenders may amend the
Existing Term Loan Credit Agreement and the other Credit Documents for certain
purposes;

 

WHEREAS, (i) each 2020 Amendment Consenting Lender (as defined in Exhibit A) has
agreed, on the terms and conditions set forth herein, to have up to all of its
outstanding Term Loans converted into a like principal amount of 2020 Term B
Loans (as defined in Exhibit A) effective as of the Restatement Effective Date
(as defined below), and (ii) each 2020 Additional Term B Lender (as defined in
Exhibit A) has agreed to provide a 2020 Additional Term B Commitment in a
principal amount set forth on Schedule I, the proceeds of which shall be applied
to effect the Refinancing (as defined in Exhibit A);

 

WHEREAS, JPMorgan Chase Bank, N.A. and CIBC World Markets Corp. are the joint
lead arrangers and joint bookrunners for the 2020 Additional Term B Loans (as
defined in Exhibit A);

 

WHEREAS, the Borrower has requested that in connection with the Refinancing and
after giving effect to the 2020 Term B Commitments, the Requisite Lenders agree
(the “Required Approvals”) to amend and restate the Existing Term Loan Credit
Agreement in its entirety as set forth herein;

 



 

 

 

WHEREAS, the Requisite Lenders, on the terms and conditions set forth herein,
are willing to provide the Required Approvals and agree to the amendment and
restatement of the Existing Term Loan Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

I. DEFINED TERMS

 

Terms defined in the Existing Term Loan Credit Agreement and not (x) defined
herein or (y) expressly stated to be as defined in Exhibit A, in each case, are
used herein as defined therein. If any term is expressly stated to be as defined
in Exhibit A, unless the context shall otherwise require, such term shall have
such definition for purposes of each instance in which such term is used in this
Agreement.

 

II. 2020 TERM B LOANS; AMENDMENT AND RESTATEMENT OF THE EXISTING TERM LOAN
CREDIT AGREEMENT

 

(a)           Effective as of the Restatement Effective Date (i) each existing
Lender that executes and delivers a 2020 Consenting Lender Addendum (as defined
in Exhibit A) (each such Lender, a “2020 Converting Term Lender”) consents to
this Agreement and agrees to continue all of its 2020 Existing Term Loans (as
defined in Exhibit A) outstanding immediately before giving effect to this
Agreement as 2020 Term B Loans on the Restatement Effective Date in Dollars in a
principal amount equal to such 2020 Converting Term Lender’s 2020 Existing Term
Loans (or such lesser amount as notified to such 2020 Converting Term Lender by
JPMorgan prior to the Restatement Effective Date) and (ii) each 2020 Additional
Term B Lender hereby agrees to provide to the Borrower a 2020 Additional Term B
Commitment and agrees to make 2020 Additional Term B Loans in Dollars in a
single borrowing on the Restatement Effective Date in accordance with the
Amended and Restated Term Loan Credit Agreement and consents to this Agreement.
For purposes hereof, each 2020 Additional Term B Lender shall become (or
continue to be, as applicable) a party to the Amended and Restated Term Loan
Credit Agreement as a Lender as of the Restatement Effective Date by executing
and delivering to the Administrative Agent, on or prior to the Restatement
Effective Date, a Lender Addendum (Additional Term Lender) in the form attached
hereto (a “Lender Addendum (Additional Term Lender)”) in its capacity as a
Lender. For the avoidance of doubt, the 2020 Existing Term Loans of a 2020
Converting Term Lender must be continued in whole (or such lesser amount as
notified to such Lender by JPMorgan prior to the Restatement Effective Date) and
may not be continued in part.

 

(b)           The continuation of 2020 Converted Term Loans may be implemented
pursuant to other procedures specified by JPMorgan, including by repayment of
2020 Converted Term Loans of a 2020 Converting Term Lender followed by a
subsequent assignment to it of 2020 Term B Loans in the same amount.

 

(c)           The parties hereto agree that on the Restatement Effective Date,
the Second Amended and Restated Term Loan Credit Agreement attached hereto as
Exhibit A (the “Amended and Restated Term Loan Credit Agreement”) shall replace
the Existing Term Loan Credit Agreement and the exhibits and schedules attached
to the Amended and Restated Term Loan Credit Agreement shall replace the
exhibits and schedules existing prior to the Restatement Effective Date.

 



 2 

 

 

III. EFFECT ON THE CREDIT DOCUMENTS; REAFFIRMATION

 

(a)           Except as expressly provided herein, all of the terms and
provisions of the Credit Documents are and shall remain in full force and
effect. This Agreement shall constitute a Credit Document for all purposes of
the Amended and Restated Term Loan Credit Agreement and the other Credit
Documents. To the extent required by the Existing Term Loan Credit Agreement or
the Amended and Restated Term Loan Credit Agreement, the Borrower and the
Administrative Agent hereby consent to each 2020 Additional Term B Lender
becoming a Lender under the Existing Term Loan Credit Agreement and the Amended
and Restated Term Loan Credit Agreement on the Restatement Effective Date.

 

(b)           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents.

 

(c)           On the Restatement Effective Date, the Existing Term Loan Credit
Agreement is hereby amended and restated in its entirety.

 

(d)           By signing this Agreement, each Credit Party hereby confirms that
(i) its obligations and liabilities under the Existing Term Loan Credit
Agreement as modified hereby (including with respect to the 2020 Term B Loans
contemplated by this Agreement) and the other Credit Documents to which it is a
party remain in full force and effect on a continuous basis after giving effect
to this Agreement and nothing in this Agreement or the Amended and Restated Term
Loan Credit Agreement shall be deemed to be a novation of any of the Obligations
as defined in the Existing Term Loan Credit Agreement, (ii) the Secured Parties
remain entitled to the benefits of the Guaranty and the security interests set
forth or created in the Collateral Documents and the other Credit Documents,
(iii) notwithstanding the effectiveness of the terms hereof, the Collateral
Documents and the other Credit Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and (iv)
from and after the Restatement Effective Date, each reference to the
“Agreement”, “Credit Agreement” or other reference originally applicable to the
Existing Term Loan Credit Agreement contained in any Credit Document shall be a
reference to Amended and Restated Term Loan Credit Agreement, as amended,
supplemented, restated or otherwise modified from time to time. Each Credit
Party ratifies and confirms that all Liens granted, conveyed, or assigned to any
Agent by such Person pursuant to each Credit Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations as increased hereby and
by the Amended and Restated Term Loan Credit Agreement. Notwithstanding any
provision of this Agreement or any other Credit Document or instrument executed
in connection herewith, the execution and delivery of this Agreement and the
incurrence of Obligations hereunder and under the Amended and Restated Term Loan
Credit Agreement shall be in substitution for, but not in payment of, the
Obligations owed by the Credit Parties under the Existing Term Loan Credit
Agreement.

 

IV. CONDITIONS

 

This Agreement and the amendment and restatement of the Existing Term Loan
Credit Agreement as provided herein shall become effective on the date of
satisfaction of the following conditions precedent (such date, the “Restatement
Effective Date”):

 

(a)           The Administrative Agent shall have received an executed signature
page (which, subject to Section VI(c), may include any Electronic Signatures
transmitted by telecopy, emailed .pdf or any other electronic means that
reproduces an image of an actual executed signature page) to this Agreement from
(i) each applicable Credit Party, (ii) the Administrative Agent, (iii) each 2020
Additional Term B Lender (in the form of a Lender Addendum (Additional Term
Lender)) and each 2020 Converting Term Lender (in the form of a 2020 Consenting
Lender Addendum) and (iv) Lenders constituting the Requisite Lenders (in the
form of a 2020 Consenting Lender Addendum and/or a Lender Addendum (Additional
Term Lender)).

 



 3 

 

 

(b)           The Administrative Agent shall have received the written consent
of the Required ABL Lenders (as defined in the Intercreditor Agreement) to this
Agreement or to the Intercreditor Agreement (as defined in Exhibit A).

 

(c)           Each condition set forth in Section 3.1 of the Amended and
Restated Term Loan Credit Agreement shall have been satisfied.

 

Each 2020 Term B Lender, by delivering its signature page to this Agreement (in
the form of a 2020 Consenting Lender Addendum and/or a Lender Addendum
(Additional Term Lender)) and providing its, or continuing its 2020 Existing
Term Loans as, as applicable, 2020 Term B Loans on the Restatement Effective
Date shall be deemed to have acknowledged receipt of and consented to and
approved each Credit Document and each other document required to be approved by
the Administrative Agent or any Lender, as applicable, on the Restatement
Effective Date.

 

SECTION V. EXPENSES

 

The Borrower agrees to pay and reimburse the Administrative Agent for all its
reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and delivery of this Agreement, including, without limitation, the
reasonable and invoiced fees, charges and disbursements of one counsel in each
applicable jurisdiction to the Administrative Agent.

 

SECTION VI. MISCELLANEOUS

 

(a)           This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York without regard to conflict of
law principles thereof that would result in the application of the laws of
another jurisdiction.

 

(b)           EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT, WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION OF THIS AGREEMENT AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AGREEMENTS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 



 4 

 

 

(c)           This Agreement (including any 2020 Consenting Lender Addendum
and/or a Lender Addendum (Additional Term Lender)) may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of (x)
this Agreement (including any 2020 Consenting Lender Addendum and/or a Lender
Addendum (Additional Term Lender)) and/or (y) any document or certificate
related to this Agreement and/or the transactions contemplated hereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement or such Ancillary Document, as applicable. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement and/or any Ancillary Document shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in any
electronic form (including deliveries by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders (as defined in Exhibit A) shall
be entitled to rely on such Electronic Signature purportedly given by or on
behalf of the Borrower or any other Credit Party (as defined in Exhibit A)
without further verification thereof and without any obligation to review the
appearance or form of any such Electronic Signature and (ii) upon the request of
the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by a manually executed counterpart. Without limiting the
generality of the foregoing, the Borrower and each Credit Party hereby (i)
agrees that, for all purposes, including without limitation, in connection with
any workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Borrower and the
Credit Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page and/or any electronic images of this Agreement and/or any
Ancillary Document shall have the same legal effect, validity and enforceability
as any paper original, (ii) the Administrative Agent and each of the Lenders
may, at its option, create one or more copies of this Agreement and/or any
Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record), (iii) waives any argument,
defense or right to contest the legal effect, validity or enforceability of this
Agreement and/or any Ancillary Document based solely on the lack of paper
original copies of this Agreement and/or such Ancillary Document, respectively,
including with respect to any signature pages thereto and (iv) waives any claim
against any Lender-Related Person (as defined in Exhibit A) for any Liabilities
(as defined in Exhibit A) arising solely from the Administrative Agent’s and/or
any Lender’s reliance on or use of Electronic Signatures and/or transmissions by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page, including any Liabilities arising as a result
of the failure of the Borrower and/or any Credit Party to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature. “Electronic Signature” means an electronic sound,
symbol, or process attached to, or associated with, a contract or other record
and adopted by a Person with the intent to sign, authenticate or accept such
contract or record.

 



 5 

 

 

  DOUGLAS DYNAMICS, INC.           By: /s/ Robert J. Young     Name: Robert J.
Young     Title: Vice President and Treasurer

 

  DOUGLAS DYNAMICS, L.L.C.           By: /s/ Robert J. Young     Name: Robert J.
Young     Title: Vice President and Treasurer

 

  DOUGLAS DYNAMICS FINANCE COMPANY           By: /s/ Robert J. Young     Name:
Robert J. Young     Title: Vice President and Treasurer

 

  FISHER, LLC           By: Douglas Dynamics, L.L.C.   Its: Sole Member        
By: /s/ Robert J. Young     Name: Robert J. Young     Title: Vice President and
Treasurer

 

  TRYNEX INTERNATIONAL LLC           By: /s/ Robert J. Young     Name: Robert J.
Young     Title: Vice President and Treasurer

 

  HENDERSON ENTERPRISES GROUP, INC.           By: /s/ Robert J. Young     Name:
Robert J. Young     Title: Vice President and Treasurer

 

[Signature Page to Amendment and Restatement Agreement]

 



  

 

 

  HENDERSON PRODUCTS, INC.           By: /s/ Robert J. Young     Name: Robert J.
Young     Title: Vice President and Treasurer

 

  DEJANA TRUCK & UTILITY EQUIPMENT COMPANY, LLC           By: /s/ Robert J.
Young     Name: Robert J. Young     Title: Vice President and Treasurer

 

[Signature Page to Amendment and Restatement Agreement]

 



  

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Collateral Agent    
      by /s/ Andrew Finemore     Name: Andrew Finemore     Title: Vice President

 

[Signature Page to Amendment and Restatement Agreement]

 



  

 

 

CONSENTING LENDER ADDENDUM TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF JUNE ___, 2020

 

This Consenting Lender Addendum (this “Lender Addendum”) is referred to in, and
is a signature page to, the Amendment and Restatement Agreement (the
“Agreement”) dated as of June ___, 2020 in respect of the Amended and Restated
Credit and Guaranty Agreement (as amended, modified or supplemented prior to the
date hereof, the “Existing Term Loan Credit Agreement”; the Existing Term Loan
Credit Agreement as amended and restated pursuant to the Agreement, the “Amended
and Restated Term Loan Credit Agreement”), by and among Douglas Dynamics, Inc.
(“Holdings”), Douglas Dynamics, L.L.C. (the “Company” or the “Borrower”),
Douglas Dynamics Finance Company (“DD Finance”), Fisher, LLC (“Fisher”), Trynex
International LLC (“Trynex”), Henderson Enterprises Group, Inc. (the survivor of
a merger with DDIZ Acquisition, Inc.) (“HEG”), Henderson Products, Inc. (“HPI”)
and Dejana Truck & Utility Equipment Company, LLC (“Dejana” and, together with
Holdings, DD Finance, Fisher, Trynex, HEG and HPI, each a “Guarantor” and
collectively, the “Guarantors”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”), and the Lenders and
other Persons party hereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Agreement and
the Amended and Restated Term Loan Credit Agreement, as applicable.

 

By executing this Lender Addendum, the undersigned institution hereby consents
to the Agreement and the Amended and Restated Term Loan Credit Agreement and on
the terms and subject to the conditions set forth in the Agreement and the
Amended and Restated Term Loan Credit Agreement, agrees to continue all of its
2020 Existing Term Loans outstanding immediately before giving effect to the
Agreement as 2020 Term B Loans under the Amended and Restated Term Loan Credit
Agreement in a principal amount equal to the 2020 Existing Term Loans of such
2020 Converting Term Lender (or the portion thereof as it is allocated by the
Administrative Agent and notified to the undersigned on or prior to the
Restatement Effective Date), pursuant to a cashless roll on the Restatement
Effective Date (as defined in the Agreement).

 

If your institution is an existing Lender under the Existing Term Loan Credit
Agreement but does not wish to convert all of its outstanding 2020 Existing Term
Loans to 2020 Term B Loans pursuant to a cashless roll, please do not submit
this Consenting Lender Addendum signature page. If your institution wishes to
provide a commitment for 2020 Term B Loans but not pursuant to a cashless roll,
please contact your JPMorgan sales desk representative with respect to such
commitment.

 

    Name of Institution:
                                                                                                                                                                                             
   

 

    By:
                                                                                                                
    Name:     Title:         For any institution requiring a second signature
line:         By:
                                                                                                                
    Name:     Title:        

 



  

 

 

LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF JUNE ___, 2020

 

This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Amendment and Restatement
Agreement (the “Agreement”) dated as of June ___, 2020 in respect of the Amended
and Restated Credit and Guaranty Agreement (as amended, modified or supplemented
prior to the date hereof, the “Existing Term Loan Credit Agreement”; the
Existing Term Loan Credit Agreement as amended and restated pursuant to the
Agreement, the “Amended and Restated Term Loan Credit Agreement”), by and among
Douglas Dynamics, Inc. (“Holdings”), Douglas Dynamics, L.L.C. (the “Company” or
the “Borrower”), Douglas Dynamics Finance Company (“DD Finance”), Fisher, LLC
(“Fisher”), Trynex International LLC (“Trynex”), Henderson Enterprises Group,
Inc. (the survivor of a merger with DDIZ Acquisition, Inc.) (“HEG”), Henderson
Products, Inc. (“HPI”) and Dejana Truck & Utility Equipment Company, LLC
(“Dejana” and, together with Holdings, DD Finance, Fisher, Trynex, HEG and HPI,
each a “Guarantor” and collectively, the “Guarantors”), JPMorgan Chase Bank,
N.A. (“JPMorgan”), as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”), and the Lenders and other Persons party hereto. Capitalized
terms used but not defined in this Lender Addendum have the meanings assigned to
such terms in the Agreement and the Amended and Restated Term Loan Credit
Agreement, as applicable.

 

Upon execution and delivery of this Lender Addendum by the undersigned, the
undersigned hereby:

 

(A) consents to the Agreement and the Amended and Restated Term Loan Credit
Agreement and acknowledges that it will become (or continue to be, as
applicable) a party to the Amended and Restated Credit Agreement as of the
Restatement Effective Date as a Lender; and

 

(B) agrees to provide on the Restatement Effective Date, a 2020 Additional Term
B Commitment, and agrees to make a 2020 Additional Term B Loan in Dollars on the
Restatement Effective Date in the amount set forth on Schedule I under the
heading “2020 Additional Term B Commitment Funding Amount”.

 



    Name of Institution: JPMorgan Chase Bank,
N.A.                                                                                                                                                      
   

 

    By:
                                                                                                                
    Name:     Title:         For any institution requiring a second signature
line:         By:
                                                                                                                
    Name:     Title:        

 



  

 

 

Schedule I

 

2020 Additional Term B Lender  2020 Additional Term B Commitment Funding
Amount  JPMorgan Chase Bank, N.A.  $162,111,341.41 

 



 

 



Exhibit A

 

Second Amended and Restated Credit Agreement

 

[See Attached]

 



 

 

EXECUTION VERSION

 

Exhibit A

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of June 8, 2020,

 

among

 

DOUGLAS DYNAMICS, L.L.C.,

 

as Borrower,

 

DOUGLAS DYNAMICS, INC.,
DOUGLAS DYNAMICS FINANCE COMPANY,
FISHER, LLC,
TRYNEX INTERNATIONAL LLC,
HENDERSON ENTERPRISES GROUP, INC.,
HENDERSON PRODUCTS, INC. and
DEJANA TRUCK & UTILITY EQUIPMENT COMPANY, LLC

 

as Guarantors,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

JPMORGAN CHASE BANK, N.A. and CIBC WORLD MARKETS CORP.,
as Joint Bookrunners and Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent and Administrative Agent,

 

and

 

CIBC WORLD MARKETS CORP.,
as Syndication Agent

 

 

 

Senior Secured Term Loan Facility

 



 

 



 

 

 

TABLE OF CONTENTS

 



 

    Page   SECTION 1.    DEFINITIONS AND INTERPRETATION   1   1.1   Definitions 
 1   1.2   Accounting Terms   41   1.3   Interpretation, etc.   42   1.4  
Divisions   43   SECTION 2.   LOANS   43   2.1   Term Loans   43   2.2  
[Reserved]   43   2.3   [Reserved]   43   2.4   Pro Rata Shares; Availability of
Funds   43   2.5   Use of Proceeds   44   2.6   Evidence of Debt; Lenders’ Books
and Records; Notes   44   2.7   Interest on Loans   45   2.8  
Conversion/Continuation   46   2.9   Default Interest   47   2.10   Fees   47 
 2.11   Scheduled Term Loan Payments   47   2.12   Voluntary Prepayments   48 
 2.13   Mandatory Prepayments   48   2.14   Application of
Prepayments/Reductions   51   2.15   General Provisions Regarding Payments   52 
 2.16   [Reserved]   53   2.17   Making or Maintaining Eurodollar Rate Loans 
 53   2.18   Increased Costs; Capital Adequacy   56   2.19   Taxes; Withholding,
etc.   57   2.20   Obligation to Mitigate   61   2.21   Soft-Call Premium   61 
 2.22   Removal or Replacement of a Lender   62   2.23   Incremental Term Loans 
 63   SECTION 3.   CONDITIONS PRECEDENT   65   3.1   Restatement Effective Date 
 65   3.2   Notices   67   SECTION 4.   REPRESENTATIONS AND WARRANTIES   67 
 4.1   Organization; Requisite Power and Authority; Qualification   67 

 



i

 

 

 4.2   Capital Stock and Ownership   67   4.3   Due Authorization   68   4.4  
No Conflict   68   4.5   Governmental Consents   68   4.6   Binding Obligation 
 68   4.7   Financial Condition   68   4.8   Projections   69   4.9   No
Material Adverse Change   69   4.10   No Restricted Payments   69   4.11  
Litigation; Adverse Facts   69   4.12   Payment of Taxes   69   4.13  
Properties   70   4.14   Environmental Matters   71   4.15   No Defaults   71 
 4.16   Governmental Regulation   71   4.17   Margin Regulations   71   4.18  
Employee Matters   72   4.19   Employee Benefit Plans   72   4.20   Certain
Fees   73   4.21   Solvency   73   4.22   Collateral   73   4.23   Disclosure 
 74   4.24   Deposit Accounts   74   4.25   Use of Proceeds   74   4.26  
Anti-Corruption Laws and Sanctions   74   4.27   EEA Financial Institutions 
 74   SECTION 5.   AFFIRMATIVE COVENANTS   74   5.1   Financial Statements and
Other Reports   74   5.2   Existence   78   5.3   Payment of Taxes and Claims 
 78   5.4   Maintenance of Properties   78   5.5   Insurance   78   5.6  
Inspections   79   5.7   Lenders Meetings   79   5.8   Compliance with Laws 
 79   5.9   Environmental   79   5.10   Subsidiaries   81   5.11   Additional
Real Estate Assets   81 

 



ii

 

 

 5.12   After the Restatement Effective Date   82   5.13   Further Assurances 
 83   5.14   ERISA   83   5.15   Maintenance of Credit Rating   83   SECTION
6.   NEGATIVE COVENANTS   84   6.1   Indebtedness   84   6.2   Liens   86 
 6.3   Sales and Leasebacks   88   6.4   No Further Negative Pledges   89 
 6.5   Restricted Payments   89   6.6   Restrictions on Subsidiary
Distributions   91   6.7   Investments   91   6.8   Calculations   92   6.9  
Fundamental Changes; Asset Dispositions; Acquisitions   93   6.10   Disposal of
Subsidiary Interests   94   6.11   Fiscal Year   94   6.12   Transactions with
Shareholders and Affiliates   95   6.13   Conduct of Business   95   6.14  
Permitted Activities of Holdings   95   6.15   Amendments or Waivers of Certain
Agreements   96   6.16   Limitation on Payments Relating to Other Debt   96 
 6.17   Use of Proceeds   97   SECTION 7.   GUARANTY   97   7.1   Guaranty of
the Obligations   97   7.2   Contribution by Guarantors   97   7.3   Payment by
Guarantors   98   7.4   Liability of Guarantors Absolute   98   7.5   Waivers by
Guarantors   100   7.6   Guarantors’ Rights of Subrogation, Contribution, etc. 
 101   7.7   Subordination of Other Obligations   101   7.8   Continuing
Guaranty   101   7.9   Authority of Guarantors or the Company   101   7.10  
Financial Condition of the Company   102   7.11   Bankruptcy, etc.   102 
 7.12   Discharge of Guaranty Upon Sale of Guarantor   103   SECTION 8.   EVENTS
OF DEFAULT   103   8.1   Events of Default   103   SECTION 9.   AGENTS   105 

 



iii

 

 

 SECTION 10.   MISCELLANEOUS   108   10.1   Notices   108   10.2   [Reserved] 
 110   10.3   Expenses; Limitation of Liability; Indemnity, Etc.   110   10.4  
Set-Off   112   10.5   Amendments and Waivers   112   10.6   Successors and
Assigns; Participations   114   10.7   Independence of Covenants   117   10.8  
Survival of Representations, Warranties and Agreements   117   10.9   No Waiver;
Remedies Cumulative   118   10.10   Marshalling; Payments Set Aside   118 
 10.11   Severability   118   10.12   Obligations Several; Independent Nature of
Lenders’ Rights   118   10.13   Headings   119   10.14   APPLICABLE LAW   119 
 10.15   CONSENT TO JURISDICTION   119   10.16   WAIVER OF JURY TRIAL   120 
 10.17   Confidentiality   120   10.18   Usury Savings Clause   121   10.19  
Counterparts   122   10.20   Effectiveness   123   10.21   Appointment for
Perfection   123   10.22   USA PATRIOT Act   123   10.23   Amendments; Waivers 
 123   10.24   No Novation   124   10.25   [Reserved]   124   10.26   Floor
Planning Facility Agreements   124   10.27   Acknowledgment and Consent to
Bail-In of Affected Financial Institutions   125   10.28   Acknowledgement
Regarding Any Supported QFCs   125 

 



iv

 

 

SCHEDULES: 4.1 Organization and Capital Structure   4.2 Capital Stock and
Ownership   4.9 Material Adverse Changes   4.11 Adverse Proceedings   4.13 Real
Estate Assets   4.14 Environmental Matters   4.18 Employee Matters   4.19
Employee Benefit Plans   4.22 Certain Existing Liens   4.24 Deposit Accounts  
6.1 Certain Indebtedness   6.2 Permitted Liens   6.7 Certain Investments   6.12
Certain Affiliate Transactions       EXHIBITS: A-1 Funding Notice   A-2
Conversion/Continuation Notice   B Term Loan Note   C Compliance Certificate   D
Opinion of Counsel for Credit Parties   E Assignment and Assumption   F U.S. Tax
Certificate   G Solvency Certificate   H Counterpart Agreement   I Pledge and
Security Agreement   J Mortgage   K [Reserved]   L Intercreditor Agreement   M
Fixed Charge Coverage Compliance Certificate   N Term Loan Joinder

 



v

 

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of June 8,
2020 (the “Agreement”), by and among Douglas Dynamics, Inc., a Delaware
corporation (“Holdings”), Douglas Dynamics, L.L.C., a Delaware limited liability
company and a direct wholly-owned Subsidiary of Holdings (the “Company” or the
“Borrower”), Douglas Dynamics Finance Company, a Delaware corporation (“DD
Finance”), Fisher, LLC, a Delaware limited liability company (“Fisher”), Trynex
International LLC, a Delaware limited liability company formerly known as
Acquisition Tango LLC (“Trynex”), Henderson Enterprises Group, Inc. (the
survivor of a merger with DDIZ Acquisition, Inc.), a Delaware corporation
(“HEG”), Henderson Products, Inc., a Delaware corporation (“HPI”), Dejana Truck
& Utility Equipment Company, LLC, a Delaware limited liability company (“Dejana”
and together with Holdings, DD Finance, Fisher, Trynex, HEG and HPI, each a
“Guarantor” and collectively the “Guarantors”), the banks and financial
institutions listed on the signature pages hereof, JPMorgan Chase Bank, N.A., as
collateral agent for the Lenders and the other Secured Parties, and JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders (as defined herein).

 

RECITALS:

 

WHEREAS, the Borrower entered into the Amended and Restated Credit and Guaranty
Agreement, dated as of December 31, 2014 (as amended prior to the date hereof,
the “Existing Credit Agreement”), with the guarantors party thereto, the lenders
party thereto, JPMorgan Chase Bank, N.A., as collateral agent and administrative
agent, and certain other parties; and

 

WHEREAS, the parties have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
that on the Restatement Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

 

SECTION 1.                DEFINITIONS AND INTERPRETATION

 

1.1              Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“2020 Additional Term B Commitment” means, with respect to each 2020 Additional
Term B Lender, its commitment to make a 2020 Additional Term B Loan on the
Restatement Effective Date in an amount equal to the amount set forth directly
opposite the name of such 2020 Additional Term B Lender in Schedule I to the
Amendment and Restatement Agreement.

 

“2020 Additional Term B Lender” means the Person identified as such in the 2020
Additional Term B Lender Addendum.

 





 

 

“2020 Additional Term B Lender Addendum” means the Lender Addendum (Additional
Term Lender) to the Amendment and Restatement Agreement, dated the Restatement
Effective Date.

 

“2020 Additional Term B Loan” has the meaning assigned to that term in Section
2.1(a).

 

“2020 Amendment Consenting Lender” means each Lender that provided the
Administrative Agent with a 2020 Consenting Lender Addendum.

 

“2020 Consenting Lender Addendum” means the Consenting Lender Addendum to the
Amendment and Restatement Agreement, dated the Restatement Effective Date.

 

“2020 Converted Term Loan” means each 2020 Existing Term Loan held by an
Amendment Consenting Lender on the Restatement Effective Date immediately prior
to the effectiveness of the Amendment and Restatement Agreement (or, if less,
the amount notified to such Lender by the Administrative Agent).

 

“2020 Existing Term Loans” means the Term Loans outstanding under this Agreement
immediately prior to the Restatement Effective Date.

 

“2020 Term B Loans” has the meaning assigned to that term in Section 2.1(a).

 

“ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“ABR Loan” means Loans bearing interest at a rate determined by Alternate Base
Rate.

 

“Accepting Lenders” has the meaning assigned to that term in Section 2.14(d).

 

“Additional Term Loan Commitment” has the meaning assigned to that term in
Section 2.23.

 

“Additional Term Loan Lender” has the meaning assigned to that term in Section
2.23.

 

“Additional Term Loans” has the meaning assigned to that term in Section 2.23.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder and under the other Credit
Documents.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the greater of (a) an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate and (b) 1.00%.

 



2

 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Lender” has the meaning assigned to that term in Section 2.17(b).

 

“Affected Loans” has the meaning assigned to that term in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Payments” has the meaning assigned to that term in Section 7.2.

 

“Agreement” has the meaning assigned to that term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.17(a) (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.17(a)(ii)), then the Alternate Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above. For
the avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 2.00%, such rate shall be deemed to be 2.00% for
purposes of this Agreement.

 



 3 

 

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 8, 2020, Holdings, the Company, the Guarantors, the
Administrative Agent, the Collateral Agent and the Lenders party thereto.

 

“Amendment Consenting Lender” means each Lender that provided the Administrative
Agent with a counterpart to the Amendment and Restatement Agreement executed by
such Lender.

 

“Ancillary Document” has the meaning assigned to that term in Section 10.19.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Company or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Rate Loan, a percentage, per annum, equal to: (i) in the case of ABR
Loans, 2.75% and (ii) in the case of Eurodollar Rate Loans, 3.75%.

 

“Arranger” means JPMorgan Chase Bank, N.A. and CIBC World Markets Corp., as
joint book runners and lead arrangers hereunder.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Company or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’, the Company’s, or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
of any of Holdings’ Subsidiaries, other than (i) inventory sold or leased in the
ordinary course of business (excluding any such sales by operations or divisions
discontinued or to be discontinued), (ii) equipment that is surplus, obsolete,
worn-out, or no longer used or useful in the business of Holdings, the Company
or any of its Subsidiaries and is sold or disposed of in the ordinary course of
business, (iii) leasehold interests that are no longer used or useful in the
business of Holdings, the Company or any of its Subsidiaries, (iv) dispositions,
by means of trade-in, of equipment used in the ordinary course of business, so
long as such equipment is replaced, substantially concurrently, by like-kind
equipment in an effort to upgrade the Facilities of the Company and its
Subsidiaries, (v) Cash and Cash Equivalents used in a manner not prohibited by
the Credit Documents or the Revolving Credit Documents, and (vi) sales of other
assets for aggregate consideration of less than $1,000,000 with respect to any
transaction or series of related transactions and less than $3,000,000 in the
aggregate during any calendar year (provided, that for purposes of calculating
the amounts set forth in this clause (vi), any transactions or series of related
transactions involving aggregate consideration of $50,000 or less may be
excluded).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in the form
of Exhibit E or any other form approved by the Administrative Agent.

 



 4 

 

 

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Available Excess Cash Flow” means, with respect to any Restricted Payment to be
made pursuant to Section 6.5(f), any Investment to be made pursuant to Section
6.7(m) or any prepayment, repurchase or redemption of Other Debt to be made
pursuant to Section 6.16 in any Fiscal Year (commencing with the Fiscal Year
ending December 31, 2020) (i) if the Excess Cash Flow Payment Conditions are
satisfied at the time of making the payment and after giving effect thereto, an
amount equal to (a) either (x) if the Leverage Ratio as of the most recently
completed Fiscal Year for which audited financial statements have been delivered
pursuant to Section 5.1(c) is less than or equal to 3.25 to 1.00, (1) 100% of
the Consolidated Excess Cash Flow for such most recently completed Fiscal Year
minus (2) the aggregate amount of Voluntary Term Loan Prepayments consummated
during the most recently completed Fiscal Year or (y) if the Leverage Ratio as
of the most recently completed Fiscal Year for which audited financial
statements have been delivered pursuant to Section 5.1(c) is greater than 3.25
to 1.00, (1) 50% of the Consolidated Excess Cash Flow for such most recently
completed Fiscal Year minus (2) the aggregate amount of Voluntary Term Loan
Prepayments consummated during the most recently completed Fiscal Year, minus
(b) the sum of (x) Restricted Payments made pursuant to Section 6.5(f) after the
delivery of such financial statements and on or prior to the date of
determination, plus (y) Investments made pursuant to Section 6.7(m) after the
delivery of such financial statements and on or prior to the date of
determination, plus (z) prepayments, repurchases and redemptions of Other Debt
pursuant to Section 6.16 after the delivery of such financial statements and on
or prior to the date of determination and (ii) if the Excess Cash Flow Payment
Conditions are not satisfied at the time of making the payment and after giving
effect thereto, zero.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



 5 

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(i)             in the case of clause (i) or (ii) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or

 



 6 

 

 

(ii)            in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(i)             a public statement or publication of information by or on behalf
of the administrator of the LIBO Screen Rate announcing that such administrator
has ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

(ii)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Screen Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Screen Rate, a resolution authority with jurisdiction
over the administrator for the LIBO Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the LIBO
Screen Rate, in each case which states that the administrator of the LIBO Screen
Rate has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

(iii)           a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Screen Rate announcing
that the LIBO Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.17 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.17.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 



 7 

 

 

“Beneficiary” means each Agent and Lender.

 

“Blocked Account” means any Deposit Account subject to a Blocked Account
Agreement.

 

“Blocked Account Agreement” means an account control agreement on terms
reasonably satisfactory to the Collateral Agent.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrower Restricted Information” means confidential information, including
MNPI, that is made available by or on behalf of the Borrower to Agent, any
Lender or any potential Lender that has not been made available to all Lenders
and potential Lenders.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the States of New York or Wisconsin or is a
day on which banking institutions located in either such state are authorized or
required by law or other governmental action to close and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted LIBO Rate or any Eurodollar Rate Loans, the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 



 8 

 

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) beneficially owns,
directly or indirectly, more than 35%, on a fully diluted basis, of the
outstanding Capital Stock (measured only by voting power) of Holdings entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the board of directors (or similar governing body) of Holdings; or
(ii) Holdings shall cease to beneficially own and control 100%, on a fully
diluted basis, of the economic and voting interests in the Capital Stock of the
Company.

 

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.18(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented and (ii) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Access Agreement” means a Collateral Access Agreement substantially
in the form of Exhibit M.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent for the Lenders and other Secured Parties under the Collateral Documents
and under the other Credit Documents.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Blocked Account Agreements, the Intercreditor Agreement and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Lenders, a Lien on any real, personal or
mixed property of that Credit Party as security for the Obligations (or to
perfect any Liens so granted).

 



 9 

 



 

“Commitment” means any Term Loan Commitment.

 

“Company” has the meaning assigned to that term in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(i)             the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(ii)            if, and to the extent that, the Administrative Agent determines
that Compounded SOFR cannot be determined in accordance with clause (i) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (i) or clause
(ii) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

 



 10 

 

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Company and its Subsidiaries on a consolidated basis equal to the total of
(a) Consolidated Net Income, plus (b) the sum, without duplication, of each of
the following to the extent deducted (or, in the case of any cost synergies
pursuant to clause (ix), not included) in the calculation of Consolidated Net
Income for such period (i) Consolidated Interest Expense and non-Cash interest
expense, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense (including amortization of goodwill,
other intangibles, and financing fees and expenses), (v) non-cash impairment
charges, (vi) non-cash expenses resulting from the grant of stock and stock
options and other compensation to management personnel of the Company and its
Subsidiaries pursuant to a written incentive plan or agreement, (vii) other
non-Cash items that are unusual or otherwise non-recurring items, (viii) any
extraordinary losses and non-recurring charges during any period (including
severance, relocation costs, one-time compensation charges and losses or charges
associated with Interest Rate Agreements), (ix) restructuring charges or
reserves (including costs related to closure of Facilities) and cost synergies
projected by the Company in good faith to be realized during such period
(calculated on a pro forma basis as though such cost synergies had been realized
during the entirety of the applicable period) as a result of actions taken or to
be taken in connection with any Permitted Acquisition by the Company or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated Adjusted
EBITDA from such actions; provided that (A) (x) such cost synergies are
reasonably expected and factually supportable as determined in good faith by the
Company and (y) such actions are to be taken and the results with respect
thereto are to be achieved within 12 months after the consummation of the
Permitted Acquisition which is expected to result in such cost synergies, (B) no
cost synergies shall be added pursuant to this clause (ix) to the extent
duplicative of any expenses or charges otherwise added to Consolidated Adjusted
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(C) the aggregate amount of restructuring charges and reserves and cost
synergies added pursuant to this clause (ix) for such period shall not exceed
10% of Consolidated Adjusted EBITDA for such period (calculated without giving
effect to any adjustments made pursuant to this clause (ix)), (x) any
transaction costs incurred in connection with the issuance, resale or secondary
offering of Securities or any refinancing transaction, in each case whether or
not such transaction is consummated and (xi) any fees and expensed related to
any Permitted Acquisitions, minus (c) the sum, without duplication, of (i)
non-Cash items increasing Consolidated Net Income for such period that are
unusual or otherwise non-recurring items, (ii) cash payments made during such
period reducing reserves or liabilities for accruals made in prior periods but
only to the extent such reserves or accruals were added back to “Consolidated
Adjusted EBITDA” in a prior period pursuant to clause (b)(vii) above, and (iii)
Restricted Payments made during such period to Holdings pursuant to Section
6.5(c)(i) (other than any such Restricted Payments made to Holdings pursuant to
Section 6.5(c)(i) for the purpose of paying fees, expenses and other transaction
costs paid in cash during such period in connection with the Transactions).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of the Company and its Subsidiaries, but
excluding expenditures constituting the purchase price for Permitted
Acquisitions and amounts constituting Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds which are reinvested in the business of the
Company and its Subsidiaries in accordance with Section 2.13(a) or Section
2.13(b), respectively, by the Company and its Subsidiaries during such period.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Company and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Company and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 



 11 

 

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (x) voluntary repayments financed with Indebtedness, (y) payments and
repayments of Indebtedness under the Revolving Credit Facility (except to the
extent there is an equivalent permanent reduction in commitments thereunder) or
any other working capital facility and (z) voluntary repayments of Term Loans),
(b) cash Consolidated Capital Expenditures (net of any proceeds of (y) any
related financings with respect to such expenditures and (z) to the extent not
excluded in the calculation of Consolidated Capital Expenditures, any sales of
capital assets used to finance such expenditures), (c) Consolidated Interest
Expense paid in cash for such period, (d) the portion of taxes based on income
actually paid in cash during such period by the Company or any of its
Subsidiaries whether for such period or any other period, (e) Restricted
Payments made under Sections 6.5(c)(ii) or (iii) during such period, (f)
Restricted Payments or Investments made under Section 6.5(d)(i) and Section
6.7(l), as applicable, and which are for any Fiscal Year, declared (in the case
of dividends or distributions) or paid in cash from June 1 of the applicable
Fiscal Year to and including May 31 of the immediately following Fiscal Year and
(g) in respect of any given Fiscal Year ending December 31, the cash portion of
the purchase price of a Permitted Acquisition paid during such Fiscal Year (net
of any proceeds of (x) any related financings with respect to such purchase
price and (y) any sales of capital assets used to finance such purchase price).
Consolidated Excess Cash Flow shall not be reduced by the amount of any Credit
Party Purchase.

 

“Consolidated First Lien Debt” means, as at any date of determination, the
Consolidated Total Debt of the Company and its Subsidiaries that is secured by
first priority Liens on any of the assets of the Company or any of its
Subsidiaries.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense for such period,
(ii) scheduled payments for such period of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures for such period other than those
financed with secured Indebtedness permitted by Sections 6.1 and 6.2, (iv) the
portion of taxes based on income actually paid in cash during such period by the
Company or any of its Subsidiaries whether for such period or any other period
and (v) Restricted Payments permitted under Section 6.5(c) or Section 6.5(f) and
which are paid in cash during such period.

 

“Consolidated Interest Coverage Ratio” on any date of determination (the
“Transaction Date”) means the ratio on a pro forma basis, of (a) Consolidated
Adjusted EBITDA for the Test Period to (b) Consolidated Interest Expense for the
Test Period; provided, that for purposes of such calculation: (1) Permitted
Acquisitions which occurred during the Test Period or subsequent to the Test
Period and on or prior to the Transaction Date shall be assumed to have occurred
on the first day of the Test Period, (2) transactions giving rise to the need to
calculate the Consolidated Interest Coverage Ratio and the application of the
proceeds therefrom (except as otherwise provided in this definition) shall be
assumed to have occurred on the first day of the Test Period, (3) the incurrence
of any Indebtedness (including the issuance of any Disqualified Capital Stock)
during the Test Period or subsequent to the Test Period and on or prior to the
Transaction Date (and the application of the proceeds therefrom to the extent
used to refinance or retire other Indebtedness) (other than ordinary working
capital borrowings) shall be assumed to have occurred on the first day of the
Test Period, (4) the permanent repayment of any Indebtedness (including the
redemption of any Disqualified Capital Stock) during the Test Period or
subsequent to the Test Period and on or prior to the Transaction Date (other
than ordinary working capital borrowings) shall be assumed to have occurred on
the first day of the Test Period, (5) the Consolidated Interest Expense
attributable to interest on any Indebtedness or dividends on any Disqualified
Capital Stock bearing a floating interest (or dividend) rate shall be computed
on a pro forma basis as if the average rate in effect from the beginning of the
Test Period to the Transaction Date had been the applicable rate for the entire
period, unless the Company or any of its Subsidiaries is a party to a Hedge
Agreement (which shall remain in effect for the 12-month period immediately
following the Transaction Date) that has the effect of fixing the interest rate
on the date of computation, in which case such rate (whether higher or lower)
shall be used, and (6) amounts attributable to operations or businesses
permanently discontinued or disposed of prior to the Transaction Date, shall be
excluded, except, in the case of a determination of Consolidated Fixed Charges,
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges would no longer be obligations contributing to Consolidated Fixed
Charges subsequent to the Transaction Date.

 



 12 

 

 

“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) payable in cash of the Company and its
Subsidiaries (but excluding fees and any original issue discount in connection
with this Agreement and the Revolving Credit Documents) on a consolidated basis
with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, minus (ii) the aggregate amount of interest income of the Company
and its Subsidiaries during such period paid in cash.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Company and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus (ii) (a)
the income (or loss) of any Person (other than a Subsidiary of the Company) in
which any other Person (other than the Company or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Company or any of its Subsidiaries by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries or that Person’s assets
are acquired by the Company or any of its Subsidiaries, (c) the income of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after-tax gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, and (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses. Consolidated Net Income shall not be
increased as a result of any cancellation of indebtedness income realized as a
result of any Credit Party Purchase.

 

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Debt of the Company and its Subsidiaries that is secured by
Liens on any of the assets of the Company or any of its Subsidiaries.

 



 13 

 

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis, without duplication, in
accordance with GAAP; provided, that the amount of revolving Indebtedness to be
included at the date of determination shall be equal to the average of the
balances of such revolving Indebtedness as of the end of each of the prior four
calendar quarters (except that with respect to the first four calendar quarters
after the Restatement Effective Date, the amount of revolving Indebtedness to be
included shall be based on the average of the quarter end balances from the
Restatement Effective Date through the date of determination); provided, further
that notwithstanding any other provision of this Agreement for all purposes
hereof and all calculations required to be made hereunder the amount of
Indebtedness included in Consolidated Total Debt shall be deemed to be 100% of
the outstanding principal amount thereof and shall be determined without regard
to FASB ASC 825.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, or other contract, undertaking, agreement or
other instrument to which that Person is a party or to which such Person or any
of its properties is subject.

 

“Contributing Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 



 14 

 

 

“Covered Party” has the meaning assigned to that term in Section 10.28.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any other intercreditor agreements (if applicable) and all other
amendments, documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith.

 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.

 

“Credit Party Purchase” has the meaning assigned to that term in Section
10.6(i).

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

 

“DD Finance” has the meaning assigned to that term in the preamble.

 

“Declining Lender” has the meaning assigned to that term in Section 2.14(d).

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Dejana” has the meaning assigned to that term in the preamble.

 

“Deposit Account” means each checking or other demand deposit account maintained
by any of the Credit Parties other than any Excluded Deposit Accounts. All funds
in each Deposit Account shall be conclusively presumed to be Collateral and
proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any Deposit Account.

 

“Discharge of ABL Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Disqualified Capital Stock” means with respect to any Person, (a) Capital Stock
of such Person that, by its terms or by the terms of any security into which it
is convertible, exercisable or exchangeable, is, or upon the happening of an
event or the passage of time or both would be, required to be redeemed or
repurchased including at the option of the holder thereof by such Person or any
of its Subsidiaries, in whole or in part, on or prior to 91 days following the
Maturity Date and (b) any Capital Stock of any Subsidiary of such Person other
than any common equity with no preferences, privileges, and no redemption or
repayment provisions. Notwithstanding the foregoing, any Capital Stock of the
Company that would constitute Disqualified Capital Stock solely because the
holders thereof have the right to require the Company to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Capital Stock if the terms of such Capital Stock provide
that the Company may not repurchase or redeem any such Capital Stock pursuant to
such provisions prior to the prepayment of the Loans as are required by this
Agreement.

 



 15 

 

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Internal Revenue Code.

 

“Early Opt-in Election” means the occurrence of:

 

(i)             (A) a determination by the Administrative Agent or (B) a
notification by the Requisite Lenders to the Administrative Agent (with a copy
to the Borrower) that the Requisite Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.17 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and



 

(ii)            (A) the election by the Administrative Agent or (B) the election
by the Requisite Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Requisite Lenders of
written notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof) and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no natural
person and no Affiliate of Holdings shall be an Eligible Assignee.

 



 16 

 

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, written notice, written notice of
violation, written claim, action, suit, proceeding, demand, abatement order or
other written order or written directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, land use or the protection of the
environment, in any manner applicable to Holdings or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person on or after the Restatement
Effective Date, (i) any entity, whether or not incorporated, that is under
common control within the meaning of Section 4001(a)(14) with that Person;
(ii) any corporation which is a member of a controlled group of corporations
within the meaning of Section 414(b) of the Internal Revenue Code of which that
Person is a member; (iii) any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Internal Revenue Code of which that Person
is a member; and (iv) any member of an affiliated service group within the
meaning of Section 414(m) or (o) of the Internal Revenue Code of which that
Person, any corporation described in clause (ii) above or any trade or business
described in clause (iii) above is a member.

 



 17 

 

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section
4043(c) of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure of Holdings, any of its
Subsidiaries, or any of their respective ERISA Affiliates to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code); (iii) the determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (v) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (vi) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (vii) the institution by the PBGC of proceedings to terminate
any Pension Plan; (viii) the imposition, or the occurrence of any events or
condition that could reasonably be expected to result in the imposition, of
liability on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (ix) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan (which fines, penalties, taxes or related charges, for
purposes of Section 4.18, shall be material); (x) the incurrence by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xii) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Excess Availability” means as of the date of determination (i) prior to the
Discharge of ABL Obligations, the lesser of (1) the commitments then in effect
under the Revolving Credit Facility and (2) the borrowing base then in effect
under the Revolving Credit Facility, minus the sum of (a) the principal amount
of outstanding loans under the Revolving Credit Facility, plus (b) the amount
available to be drawn on all letters of credit issued under the Revolving Credit
Facility, plus (c) the amount of all unreimbursed drawings on letters of credit
issued under the Revolving Credit Facility and (ii) after the Discharge of ABL
Obligations, (a) the amount of unrestricted Cash and Cash Equivalents on the
Company’s consolidated balance sheet, plus (b) the amount available to be drawn
on any replacement revolving credit facility, minus any Cash and Cash
Equivalents included in the borrowing base thereof.

 



 18 

 

 

“Excess Cash Flow Payment Conditions” means the satisfaction of each of the
following conditions both immediately before and immediately after giving effect
to the applicable payment: (x) with respect to mandatory prepayments pursuant to
Section 2.13(d), (i) Excess Availability plus unrestricted Cash and Cash
Equivalents on the Company’s consolidated balance sheet not included in the
borrowing base under the Revolving Credit Facility is greater than the greater
of $12,500,000 and 12.5% of the commitments then in effect under the Revolving
Credit Facility and (ii) prior to the making of such payment, the Company shall
have delivered a certificate signed by its chief financial officer or treasurer
certifying that the condition in clause (i) has been satisfied and setting forth
its calculations of Excess Availability in reasonable detail and certifying as
to the amount of Cash and Cash Equivalents on the Company’s consolidated balance
sheet as of the date of determination and (y) with respect to all other payments
required or permitted to be made based on Consolidated Excess Cash Flow, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Fixed Charge Coverage Ratio for the Test Period calculated on a pro forma basis
giving effect to the applicable payment shall be greater than 1.00 to 1.00,
(iii) Excess Availability both before and after giving effect to the applicable
payment shall be greater than the greater of $12,500,000 and 12.5% of the
revolving commitments then in effect under the Revolving Credit Facility, (iv)
in the case of prepayments, redemption and repurchases of Other Debt pursuant to
Section 6.16, the Secured Debt Ratio both immediately before and after giving
effect to the payment is less than 3.50 to 1.00 and (v) prior to the making of
such payment, the Company shall have delivered a Fixed Charge Coverage
Compliance Certificate together with a certificate signed by its chief financial
officer or treasurer certifying that the conditions in subclauses (i) through
(iv) of clause (y) have been satisfied and setting forth a calculation of Excess
Availability, Consolidated Excess Cash Flow and Available Excess Cash Flow.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Deposit Accounts” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll and trust accounts and
funded solely with amounts necessary to cover then outstanding payroll
liabilities and amounts required to be retained in such trust accounts, as well
as minimum balance requirements; (b) Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which a Control Agreement has not been obtained (other than those specified
in clause (a) and (c)), do not at any time exceed $4,000,000; (c) Deposit
Accounts, with amounts on deposit which in the aggregate that do not at any time
exceed $1,000,000, held at a financial institution that is not, for United
Stated federal income tax purposes (i) an individual who is a citizen or
resident of the United States or (ii) a corporation, partnership or other entity
treated as a corporation or partnership created or organized in or under the
laws of the United States, or any political subdivision thereof; (d) zero
balance disbursement accounts; and (e) Deposit Accounts, with amounts on deposit
which in the aggregate do not at any time exceed $500,000, the sole proceeds of
which are funds received by a Credit Party from credit card sales; provided
that, in each of the foregoing cases, if reasonably requested by the Collateral
Agent or the Administrative Agent, the Company shall provide such Agent with
periodic updates of the account numbers and names of all financial institutions
where such Deposit Accounts are maintained.

 



 19 

 

 

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes (however denominated) imposed on
(or measured by) net income by the United States of America or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which Lender is located or in which the Lender’s applicable
lending office is located, (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Company under Section 2.22), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.19(f), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company with
respect to such withholding Taxes pursuant to Section 2.19(a), and (d) Taxes
that would not have been imposed but for a failure by any Recipient, or any
legal or beneficial holder of an interest in any entity (other than an entity
that is a U.S. Person) through which payments by or on account of any Credit
Party are made under any Credit Document, to comply with any applicable
reporting requirement if such compliance is required by FATCA as a precondition
to relief or exemption from such Tax.

 

“Existing Credit Agreement” has the meaning assigned to that term in the
recitals hereto.

 

“Existing Term Lender” has the meaning assigned to the term “Lender” in the
Existing Credit Agreement.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” has the meaning assigned to that term in Section 7.2.

 

“Fair Share Contribution Amount” has the meaning assigned to that term in
Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
law, regulation, rule, promulgation, or official agreement implementing an
official government agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 



 20 

 

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Financial Plan” has the meaning assigned to that term in Section 5.1(i).

 

“First Lien Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated First Lien Debt, less unrestricted Cash and Cash Equivalents of
the Company and its Subsidiaries as of such date in excess of $1,000,000 (up to
a maximum amount of $50,000,000 as of any date of determination), the contents
of which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period.

 

“First Offer” has the meaning assigned to that term in Section 2.14(d).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fisher” has the meaning assigned to that term in the preamble.

 

“Fixed Charge Coverage Compliance Certificate” means a Compliance Certificate
substantially in the form of Exhibit M.

 

“Fixed Charge Coverage Ratio” means the ratio as of the date of determination of
(a) the aggregate amount of Consolidated Adjusted EBITDA for the Test Period to
(b) the aggregate Consolidated Fixed Charges during the Test Period.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 



 21 

 

 

“Floor Plan Collateral” means (a) truck vehicle chassis owned by a Loan Party
subject to auto manufacturer converter or special pool vehicle account
agreements or similar type agreements entered into by such Loan Party from time
to time (the “Vehicle Inventory”), (b) all accounts, contract rights, chattel
paper, instruments, documents, promissory notes and supporting obligations
arising from the use, sale, lease or other disposition of the Vehicle Inventory,
(c) all books, records, files, computer disks, software and commercial tort
claims relating to the Vehicle Inventory, (d) all payment intangibles or other
rights to receive payment, credit and other compensation from any manufacturer,
distributor or supplier of the Vehicle Inventory or from any of their
subsidiaries or affiliates, in each case in respect of the Vehicle Inventory,
(e) all franchise rights and all manufacturer rebates and incentive payments
relating to the Vehicle Inventory (excluding warranty claims) and (f) all cash
proceeds of any of the foregoing, including insurance proceeds and refunds of
insurance premiums in respect of the Vehicle Inventory.

 

“Floor Planning Facilities” means one or more credit facilities entered into by
the Borrower or a Subsidiary thereof utilized to finance the acquisition of new
and used vehicle chassis and related accessories pursuant to which the Person
furnishing such facility retains title or a Lien on such property so acquired
until sold or disposed by the Borrower or the applicable Subsidiary, together
with the proceeds thereof.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

 

“Funding Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

 

“Guaranteed Obligations” has the meaning assigned to that term in Section 7.1.

 

“Guarantor” means each of (i) Holdings, and (ii) each Guarantor Subsidiary.

 

“Guarantor Subsidiary” means (i) Fisher, (ii) DD Finance, (iii) Trynex,
(iv) HEG, (v) HPI, (vi) Dejana, (vii) each Domestic Subsidiary of Holdings
(other than the Borrower) from time to time party to this Agreement, and (viii)
to the extent no adverse tax consequences to the Company could result therefrom,
each Foreign Subsidiary of Holdings from time to time party to this Agreement.

 



 22 

 

 

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material, waste or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority.

 

“Hazardous Materials Activity” means any past, current or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, presence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement.

 

“HEG” has the meaning assigned to that term in the preamble.

 

“Henderson Bonding Agreement” means the General Application and Agreement of
Indemnity, dated as of February 4, 2010, among Henderson Products, Inc.,
Henderson, Employers Mutual Casualty Company, EMCASCO Insurance Company, Dakota
Fire Insurance Company, Illinois EMCASCO Insurance Company, Union Insurance
Company of Providence, EMC Property & Casualty Company and Hamilton Mutual
Insurance Company.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holdings” has the meaning assigned to that term in the preamble hereto;
provided that after the effective date of a Permitted Holdings Reincorporation,
“Holdings” shall refer to Douglas Dynamics, Inc., as incorporated under the laws
of the state of Wisconsin.

 

“HPI” has the meaning assigned to that term in the preamble.

 

“IBA” has the meaning assigned to that term in Section 1.3.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increased-Cost Lenders” has the meaning assigned to that term in Section 2.22.

 



 23 

 

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) the principal portion of obligations with
respect to Capital Leases; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding accounts payable which are classified as current liabilities in
accordance with GAAP and accrued expenses in each case incurred in the ordinary
course of business); (iv) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA but including earn-outs incurred in connection with a
Permitted Acquisition to the extent required to be reflected on a balance sheet
in accordance with GAAP to the extent such earn-out obligations are not paid
within 30 days after the amount due is finally determined), which purchase price
is due more than six months from the date of incurrence of the obligation in
respect thereof; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the amount available to be drawn under on any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefore, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; (x) all net payment obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes; (xi) the principal balance outstanding under any
synthetic lease, tax retention lease, off-balance sheet loan or similar
off-balance sheet financing product; and (xii) the indebtedness of any
partnership or Joint Venture in which such Person is a general partner or a
joint venturer except to the extent that the terms of such indebtedness provide
that such indebtedness is nonrecourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 10.3(a).

 

“Installment” has the meaning assigned to that term in Section 2.11.

 

“Intellectual Property” means all intellectual property, including patents,
trademarks, service marks, tradenames, domain names, trade secrets, copyrights,
technology, know-how, inventions, methods and processes used in or necessary for
the conduct of the business of the Company and its Subsidiaries.

 

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement dated as of June 8, 2020 by and among the Credit Parties parties
thereto, the Agents and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent under the Revolving Credit Documents, substantially in the form
of Exhibit L, as it may be amended, supplemented or otherwise modified from time
to time.

 



 24 

 

 

“Interest Payment Date” means with respect to (i) any ABR Loan, the last
Business Day in each of March, June, September and December of each year through
the final maturity date of such Loan; and (ii) any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, in the case
of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of any Term Loan shall extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Restatement Effective Date and from time to time hereafter, and any
successor statute.

 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate (for the longest period for which
that LIBO Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate (for the shortest period for which
that LIBO Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, on the Quotation
Day for such Interest Period; provided that, if any Interpolated Rate shall be
less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

 



 25 

 

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (including any Subsidiary of Holdings);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person other than
the Company or any Guarantor Subsidiary, of any Capital Stock of such
Subsidiary; and (iii) any direct or indirect loan, advance (other than advances
to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Holdings or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto minus the amount of any return
of capital with respect to such Investment, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Lender” means, at any time, any lender that holds Term Loans at such time, and
shall include any other Person that becomes a party hereto pursuant to an
Assignment and Assumption or a Term Loan Joinder Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Leverage Ratio” means the ratio as of the date of determination of
(i) Consolidated Total Debt, less unrestricted Cash and Cash Equivalents of the
Company and its Subsidiaries as of such date in excess of $1,000,000 (up to a
maximum amount of $50,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period.

 

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

 

“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than 1.00%,
such rate shall be deemed to be 1.00% for the purposes of this Agreement.

 



 26 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means a Term Loan.

 

“Margin Stock” has the meaning assigned to that term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or financial condition of Holdings and its
Subsidiaries taken as a whole; provided that, solely for purposes of making any
representation or warranty made as a condition to the effectiveness of this
Agreement and the obligation of any Lender to make a Credit Extension on the
Restatement Effective Date and during the first 180 days after the Restatement
Effective Date, this clause (i) shall exclude the impact of the COVID-19
pandemic on the Company’s operations, as described in the lender presentation
delivered to the Lenders prior to the Restatement Effective Date and the
Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission on May 5, 2020; (ii) the ability of any Credit Party to perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; or (iv) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

 

“Maturity Date” means June 8, 2026.

 

“MNPI” means, on any date, material non-public information with respect to any
Credit Party, the Term Loans or any securities issued by a Credit Party that has
not been disclosed to the Lenders (other than Lenders that do not wish to
receive MNPI or any such information that is disclosed to all Lenders in
accordance with the confidentiality provisions of this Agreement) prior to such
date to the extent such information could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to assign
Term Loans to, or acquire Term Loans from, a Credit Party.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Mortgage Amendment” has the meaning assigned to that term in section 5.12(c).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates (i) makes or is
obligated to make contributions; (ii) during the preceding five plan years, has
made or been obligated to make contributions; or (iii) has any actual or
contingent liability.

 



 27 

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income taxes estimated in good faith by the
seller thereof to be payable by the seller as a result of any gain recognized in
connection with such Asset Sale, (b) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) brokerage fees and legal expenses incurred directly attributable to such
Asset Sale; and (d) any reserves required to be established by the seller
thereof in accordance with GAAP against liabilities reasonably anticipated and
directly attributable to the Asset Sale, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under indemnification obligations associated with such
Asset Sale.

 

“Net Cash Balance” means, at any time, the (a) sum of all Cash and Cash
Equivalents held by Credit Parties minus (b) the sum of the aggregate principal
amount of loans outstanding under the Revolving Credit Facility plus the
aggregate maximum amount which may be drawn under all letters of credit issued
under the Revolving Credit Facility.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes estimated in good faith by the seller thereof to be payable as a result of
any gain recognized in connection therewith.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a Term Loan Note.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“NYFRB” means the Federal Reserve Bank of New York.

 



 28 

 

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), payments for fees, expenses, indemnification or otherwise.

 

“Obligee Guarantor” has the meaning assigned to that term in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

 

“Other Debt” has the meaning assigned to that term in Section 6.16.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.22).

 



 29 

 

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code, or Section 302 of ERISA (i)
which is or was sponsored, maintained or contributed to by, or required to be
contributed to by Holdings or any of its Subsidiaries or any respective ERISA
Affiliates; or (ii) with respect to which Holdings or any of its Subsidiaries or
any respective ERISA Affiliates has any actual or contingent liability.

 

“Perfection Deliverables” means, with respect to any Credit Party, or any Person
that becomes a Credit Party pursuant to Section 5.10 and to the extent required
to be delivered under such Section:

 

(i)            evidence satisfactory to Collateral Agent of the compliance by
such Credit Party of its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including its obligations (A) to execute and
deliver (x) UCC financing statements, (y) originals of securities, instruments
and chattel paper and (z) any agreements governing deposit and/or securities
accounts as provided therein, and (B) to file intellectual property security
agreements with the United States Patent and Trademark Office and the United
States Copyright Office);

 

(ii)           to the extent required to be delivered by the Collateral Agent,
the results of searches, by Persons satisfactory to Collateral Agent, of all
effective UCC financing statements (or equivalent filings), fixture filings and
all judgment and tax lien filings which may have been made with respect to any
personal or mixed property of such Credit Party, and of filings with the United
States Patent and Trademark Office and the United States Copyright Office,
together with copies of all such filings disclosed by such searches, and (B) UCC
termination statements (or similar documents), releases to be filed with the
United States Patent and Trademark Office and the United States Copyright
Office, and other filings duly executed by all applicable Persons for filing in
all applicable jurisdictions and offices as may be necessary to terminate any
effective UCC financing statements (or equivalent filings) and other filings
disclosed in such searches (other than any such financing statements in respect
of Permitted Liens);

 

(iii)          to the extent required to be delivered by the Collateral Agent,
opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in the Collateral of such Credit Party
and such other matters as Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Collateral Agent; and

 



 30 

 

 

(iv)             evidence that such Credit Party shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 

“Permitted Acquisition” means any acquisition by the Company or any of its
wholly-owned Guarantor Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided, that: (i)
immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; (ii)
all transactions in connection therewith shall be consummated, in all material
respects, in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations; (iii) in the case of the acquisition of
Capital Stock, all of the Capital Stock (except for any such Securities in the
nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Company in connection with such acquisition shall be owned not less than 80%
by the Company or a Guarantor Subsidiary thereof, and the Company shall have
taken, or caused to be taken, each of the actions (and within the time periods)
set forth in Sections 5.10 and/or 5.11, as applicable; (iv) any Person or assets
or division as acquired in accordance herewith shall be in same business or
lines of business in which the Company and/or its Subsidiaries are engaged as of
the Restatement Effective Date or any business reasonably related thereto; and
(v) each such Permitted Acquisition shall be effectuated pursuant to the terms
of a consensual merger or stock purchase agreement or other consensual
acquisition agreement between the Company or the applicable Subsidiary and the
applicable seller or Person being so acquired.

 

“Permitted Holdings Reincorporation” means a change of the jurisdiction of
organization of Holdings from Delaware to Wisconsin; provided that (i) no
Default exists or would result therefrom and the representations and warranties
contained in Section 4 and the other Credit Documents (other than any
representation to the effect the Holdings is incorporated in Delaware and not in
Wisconsin) are true and correct in all material respects (or in all respects, if
qualified by materiality) on and as of that date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of such
earlier date, (ii) the person resulting therefrom shall be named Douglas
Dynamics, Inc., and shall be a corporation organized under the laws of the state
of Wisconsin, and shall expressly confirm its obligations under this Agreement
and the other Credit Documents to which it is a party pursuant to a confirmation
in form and substance reasonably satisfactory to the Administrative Agent, (iii)
the Borrower Representative shall have provided 30 days’ prior written notice to
the Administrative Agent of such Permitted Holdings Reincorporation, (iv)
Holdings shall be in compliance, before and after such Permitted Holdings
Reincorporation, with all its covenants and obligations under this Agreement and
the other the Credit Documents, (v) each other Credit Party shall in connection
therewith expressly confirm its obligations under this Agreement and the other
Credit Documents to which it is a party pursuant to a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, (vi) Holdings
and, to the extent requested by the Administrative Agent, each other Credit
Party, shall have executed and delivered, as applicable, such supplemental
Collateral Documents (including additional UCC and other filings) as the
Administrative Agent shall reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent, (vii) the Credit Parties
shall have taken all corresponding actions required pursuant to the Revolving
Credit Facility and the Intercreditor Agreement and (viii) Holdings and, to the
extent applicable, each other Credit Party, shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
Permitted Holdings Reincorporation with the provisions hereof, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that (x) if the foregoing are satisfied, all references
hereunder and under the other Credit Documents to Holdings shall be references
to Holdings as so reincorporated and (y) notwithstanding any provision of
Section 10.5, the Administrative Agent and the Collateral Agent are each hereby
authorized by the Lenders to make any amendments to the Credit Documents that
are necessary to reflect the foregoing.

 



 31 

 

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, with respect to any Indebtedness, extensions,
renewals, refinancings or replacements of such Indebtedness; provided that such
extensions, renewals, refinancings or replacements (i) are on terms and
conditions (including the terms and conditions of any guarantees of or other
credit support for such Indebtedness) not materially less favorable taken as a
whole to the Company and its Subsidiaries, the Administrative Agent, the
Collateral Agent or the Lenders than the terms and conditions of the
Indebtedness being extended, renewed, refinanced or replaced, (ii) do not add as
an obligor any Person that would not have been an obligor under the Indebtedness
being extended, renewed replaced or refinanced, (iii) do not result in a greater
principal amount or shorter remaining average life to maturity than the
Indebtedness being extended, renewed replaced or refinanced and (iv) are not
effected at any time when a Default or Event of Default has occurred and is
continuing or would result therefrom.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 



 32 

 

 

“Pledge and Security Agreement” means the Second Amended and Restated Term
Pledge and Security Agreement dated as of June 8, 2020 by the Borrower and each
Guarantor, substantially in the form of Exhibit I, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Prepayment Amount” has the meaning assigned to that term in Section 2.14(d).

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Principal Office” means the Administrative Agent’s principal office in New York
City, or such other office as the Administrative Agent may from time to time
designate in writing to the Borrower and each Lender.

 

“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.

 

“Projections” has the meaning assigned to that term in Section 4.8.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Term Loans of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.

 

“Public Lender” means a Lender whose representatives may trade in securities of
Holdings, the Borrower or any of their respective Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to that term in Section 10.28.

 

“Quotation Day” means with respect to any Eurodollar Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 



 33 

 

 

“Real Estate Asset Deliverables” means, with respect to any Real Estate Asset,
and to the extent required to be delivered pursuant to Section 5.11 or Section
5.12:

 

(i)            fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Real Estate Asset;

 

(ii)           at the request of the Collateral Agent, an opinion of counsel
(which counsel shall be reasonably satisfactory to Collateral Agent) in each
state in which such Real Estate Asset is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as Collateral Agent may reasonably request, in each case in form
and substance reasonably satisfactory to Collateral Agent;

 

(iii)          at the request of the Collateral Agent, (a) ALTA mortgagee title
insurance policies or unconditional commitments therefore issued by one or more
title companies reasonably satisfactory to the Collateral Agent with respect to
such Real Estate Asset, in amounts satisfactory to the Collateral Agent with
respect to such Real Estate Asset, dated as of the date of the recording of the
Mortgage with respect to such Real Estate Asset and otherwise in form and
substance reasonably satisfactory to Collateral Agent (each, a “Title Policy”),
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein and (b) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for such Real Estate Asset in the
appropriate real estate records;

 

(iv)          a completed Federal Emergency Management Agency Standard Flood
Hazard Determination and evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Federal Reserve Board, in form and substance reasonably
satisfactory to Collateral Agent;

 

(v)           at the request of the Collateral Agent, ALTA surveys of such Real
Estate Asset, certified to Collateral Agent and dated as of a date acceptable to
the title company for removal of the survey exceptions in the Title Policy for
such Real Estate Asset, and otherwise in form and substance reasonably
satisfactory to the Collateral Agent;

 

(vi)          with respect only to any Real Estate Asset described in Section
5.11 hereof, upon request of the Administrative Agent, a USPAP and FIRREA
appraisal of each such Real Estate Asset prepared by an MAI appraiser reasonably
acceptable to the Administrative Agent on which the Agents and the Lenders (and
their respective permitted assigns) may rely; and

 

(vii)         a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse; provided that the failure to deliver
such landlord’s agreement, mortgagee agreement or bailee letter shall not be a
Default hereunder so long as the Credit Parties use commercially reasonable
efforts to obtain such landlord’s agreement, mortgagee agreement or bailee
letter.

 



 34 

 

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Collateral Agent.

 

“Refinancing” means the repayment in full of all non-converted Term Loans on the
Restatement Effective Date, prepayment of all loans outstanding under the
Revolving Credit Facility on the Restatement Effective Date and payment of fees
and expenses related to the foregoing.

 

“Register” has the meaning assigned to that term in Section 10.6(e).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund or similar investment vehicle that invests in commercial
loans and that is managed or advised by (i) the Lender, (ii) an Affiliate of
Lender or (iii) the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Lender Assignment” has the meaning assigned to that term in
Section 10.6(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

“Replaced Term Loans” has the meaning assigned to that term in Section 10.5(f).

 



 35 

 

 

“Replacement Lender” has the meaning assigned to that term in Section 2.22.

 

“Replacement Term Loans” has the meaning assigned to that term in Section
10.5(f).

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the sum of the aggregate Term Loan
Exposure of all Lenders.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement, which date was June 8, 2020.

 

“Restricted Payment” means (i) any dividend or other distribution (including,
for the avoidance of doubt, any payment pursuant to Section 6.5(d)), direct or
indirect, on account of any shares of any class of stock (or of any other
Capital Stock) of Holdings, the Company or any of their respective Subsidiaries
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock (or of any other Capital Stock)
of Holdings, the Company or any of their respective Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock (or of any other Capital Stock) of Holdings, the
Company or any of their respective Subsidiaries now or hereafter outstanding;
and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Indebtedness permitted pursuant to Sections 6.1(b), 6.1(e) (in respect of
Indebtedness incurred under Sections 6.1(b), 6.1(h) or 6.1(k) (to the extent
constituting subordinated Indebtedness)).

 

“Revolving Credit Documents” means all documents, instruments or agreements
executed and delivered by Holdings or any of its Subsidiaries for the benefit of
any agent or lender in connection with the Revolving Credit Facility.

 

“Revolving Credit Facility” means the senior secured revolving credit facility
pursuant to the Third Amended and Restated Credit and Guaranty Agreement dated
as of the Restatement Effective Date among Holdings, the Company, Fisher, DD
Finance, the lenders party thereto, JPMorgan Chase Bank, N.A. as administrative
agent and JPMorgan Chase Bank, N.A., as collateral agent, as it may be further
amended, modified, refinanced or replaced from time to time, including
amendments increasing the principal amount of revolving loans available
thereunder.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 



 36 

 

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 

“Second Offer” has the meaning assigned to that term in Section 2.14(d).

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Secured Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated Secured Debt, less unrestricted Cash and Cash Equivalents of
the Company and its Subsidiaries in excess of $1,000,000 (up to a maximum amount
of $50,000,000) as of any date of determination, the contents of which are in a
Blocked Account or in a securities account subject to a valid First Priority
Lien in favor of the Collateral Agent and a control agreement in favor of the
Collateral Agent on terms satisfactory to the Collateral Agent in its sole
discretion, in each case, as of such date, to (ii) Consolidated Adjusted EBITDA
for the Test Period.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Shared Collateral” means, with respect to any Floor Planning Facility, the
portion of the Collateral securing the Obligations that secures such Floor
Planning Facility as permitted under Section 6.2(p).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 



 37 

 

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings and the Borrower substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (B) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subject Transaction” has the meaning assigned to that term in Section 6.8(a).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Supported QFC” has the meaning assigned to that term in Section 10.28.

 



 38 

 

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” means an extension of credit by a Lender to the Borrower pursuant to
Sections 2.1(a) (including the 2020 Term B Loans), 2.8 and 2.23, as applicable.

 

“Term Loan Commitment” means (i) in the case of an 2020 Additional Term B
Lender, the 2020 Additional Term B Commitment of such 2020 Additional Term B
Lender and (ii) in the case of a 2020 Amendment Consenting Lender, the
commitment of such Lender to convert its 2020 Converted Term Loan into a 2020
Term B Loan hereunder, in each case on the Restatement Effective Date, expressed
as an amount representing the maximum principal amount of the Term Loan to be
made or converted by such Lender hereunder and “Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The aggregate amount of the
Term Loan Commitments as of the Restatement Effective Date is $275,000,000.

 

“Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to the principal amount of the Term
Loans of such Lender’s Term Loan Commitment.

 

“Term Loan Joinder Agreement” means the Term Loan Joinder Agreement,
substantially in the form of Exhibit N hereto.

 

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Terminated Lender” has the meaning assigned to that term in Section 2.22.

 

“Test Period” means, at any time, the four Fiscal Quarters last ended (in each
case taken as one accounting period) for which financial statements have been or
are required to have been delivered, pursuant to Section 5.1(b) or 5.1(c) (or,
prior to the first delivery of financial statements pursuant to Section 5.1, the
four Fiscal Quarter period ended on March 31, 2020).

 

“Title Policy” has the meaning assigned to that term in the definition of “Real
Estate Asset Deliverables.”

 

“Transactions” means (a) the execution, delivery and performance by each Credit
Party of the Credit Documents to which they are to be a party as of the
Restatement Effective Date (and, in the case of the Company, the borrowing of
Loans and the use of proceeds thereof in accordance with the terms hereof), (b)
the execution and delivery by each Credit Party of the Revolving Credit
Documents to which they are to be a party as of the Restatement Effective Date
(and, in the case of the Company, the borrowing of loans thereunder and the
issuance of letters of credit thereunder and the use of proceeds thereof in
accordance with the terms thereof) and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

 



 39 

 

 

“Trynex” has the meaning assigned to that term in the preamble.

 

“Type of Loan” means an ABR Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to that term in
Section 10.28.

 

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.19(f)(ii)(D)(2).

 

“Voluntary Term Loan Prepayments” has the meaning assigned to such term in
Section 2.13(d).

 

“Withholding Agent” means any Credit Party and the Administrative Agent or any
other withholding agent for U.S. federal income tax purposes.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



 40 

 

 

“Yield” means, for any loan on any date on which any “Yield” is required to be
calculated hereunder pursuant to Section 2.21, the internal rate of return on
such loan determined by the Administrative Agent in consultation with the
Borrower utilizing (a) the greater of (i) if applicable, any minimum Adjusted
LIBO Rate applicable to such loan on such date and (ii) the forward LIBOR curve
(calculated on a quarterly basis) as calculated by the Administrative Agent in
accordance with its customary practice during the period from such date to the
earlier of (x) the date that is four (4) years following such date and (y) the
maturity date of such Term Loan; (b) the “Applicable Margin” for such loan on
such date (other than any component thereof in any minimum Adjusted LIBO Rate
which shall be determined pursuant to clause (a) above); and (c) the issue price
of such loan (after giving effect to any original issue discount or upfront fees
paid to the market in respect of such loan calculated based on an assumed four
(4) year average life to maturity).

 

1.2           Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof). Financial statements and
other information required to be delivered by Holdings to Lenders pursuant to
Section 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the most recent financial statements referred to in
Section 4.7. Notwithstanding anything to the contrary contained herein, (a) all
calculations with respect to definitions, covenants and other provisions hereof
shall be made without giving effect to FASB ASC 825 (Financial Instruments) and
(b) any change in accounting for leases pursuant to GAAP resulting from the
adoption of Financial Accounting Standards Board Accounting Standards Update No.
2016-02. Leases (Topic 842), to the extent such adoption would require treating
any lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Credit Document shall be made or delivered, as
applicable, in accordance therewith.

 



 41 

 

 

1.3         Interpretation, etc. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

The interest rate on Eurodollar Rate Loans is determined by reference to the
LIBO Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 2.17(a)(ii) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Borrower, pursuant to Section 2.17(a)(iv), of any change to the reference rate
upon which the interest rate on Eurodollar Rate Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including (i) any such alternative,
successor or replacement rate implemented pursuant to Section 2.17(a)(ii),
whether upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, and (ii) the implementation of any Benchmark Replacement Conforming
Changes pursuant to Section 2.17(a)(iii)), including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

 



 42 

 

 

 

1.4       Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Capital Stock at such time.

 

SECTION 2.                LOANS

 

2.1       Term Loans.

 

(a)         2020 Term B Loan Commitments. Subject to the terms and conditions
set forth in the Amendment and Restatement Agreement, (i) each 2020 Additional
Term B Lender agrees to make a loan or loans on the Restatement Effective Date
in an amount equal to the 2020 Additional Term B Commitment (the “2020
Additional Term B Loans”, and together with the 2020 Converted Term Loans, the
“2020 Term B Loans”) to the Borrower and (ii) each 2020 Converted Term Loan of
each 2020 Amendment Consenting Lender shall be converted into a 2020 Term B Loan
of such Lender effective as of the Restatement Effective Date in a principal
amount equal to the principal amount of such Lender’s 2020 Converted Term Loan
(or such lesser amount as notified to such Lender by the Administrative Agent
prior to the Restatement Effective Date). Any amount borrowed or converted under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.11, 2.12 and 2.13, all amounts owed hereunder with respect
to the 2020 Term B Loans shall be paid in full no later than the Maturity Date.
Each Lender’s Term Loan Commitment shall terminate immediately and without
further action on the Restatement Effective Date after giving effect to the
making by such Lender (if applicable) of, and the conversion by such Lender (if
applicable) of 2020 Existing Term Loans into, 2020 Term B Loans on the
Restatement Effective Date.

 

(b)         Borrowing Mechanics for 2020 Term B Loans. The Company shall deliver
to the Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) at least (x) three Business Days in
advance of the Restatement Effective Date in the case of a Eurodollar Rate Loan
to be made on the Restatement Effective Date or (y) one Business Day in advance
of the Restatement Effective Date in the case of an ABR Loan to be made on the
Restatement Effective Date. Promptly upon receipt by the Administrative Agent of
such Funding Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.

 

2.2       [Reserved]

 

2.3       [Reserved]

 

2.4       Pro Rata Shares; Availability of Funds.

 

(a)         Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

 



 43 

 

 

(b)         Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Borrower a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Alternate Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate applicable to such Loan. Nothing in
this Section 2.4(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments or Additional Term Loan Commitments (if
applicable) hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

2.5       Use of Proceeds. The proceeds of the 2020 Term B Loans made pursuant
to Section 2.1(a) shall be used on the Restatement Effective Date to effect the
Refinancing. The proceeds of the Term Loans made pursuant to Section 2.23 shall
be used for general corporate purposes of the Borrower and its Subsidiaries. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Federal Reserve
Board or any other regulation thereof or to violate the Exchange Act.

 

2.6       Evidence of Debt; Lenders’ Books and Records; Notes.

 

(a)         Lender Accounts. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)      Administrative Agent Account. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 



 44 

 

 

(c)         Records. The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(d)         Notes. Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Term Loan Note payable to such Lender (or, if requested
by such Lender, to such Lender and its registered assigns). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

2.7       Interest on Loans.

 

(a)         Except as otherwise set forth herein, each Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)           if an ABR Loan, at the Alternate Base Rate plus the Applicable
Margin; or

 

(ii)          if a Eurodollar Rate Loan, at the Adjusted LIBO Rate plus the
Applicable Margin.

 

(b)         The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by the Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be an ABR Loan.

 

(c)          In connection with Eurodollar Rate Loans there shall be no more
than 10 Interest Periods outstanding at any time. In the event the Borrower
fails to specify between an ABR Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into an ABR Loan on the
last day of the then-current Interest Period for such Loan (or if outstanding as
an ABR Loan will remain as, or (if not then outstanding) will be made as, an ABR
Loan). In the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender.

 



 45 

 

 

(d)            Interest payable pursuant to Section 2.7(a) shall be computed (i)
in the case of ABR Loans at times when the Alternate Base Rate is based on the
Prime Rate on the basis of a 365-day or 366-day year, as the case may be, and
(ii) in the case of Eurodollar Rate Loans, and ABR Loans at times when the
Alternate Base Rate is based on the NYFRB or the Adjusted LIBO Rate, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to an ABR Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such ABR Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted to a Eurodollar Rate Loan, the date of conversion
of such ABR Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

 

(e)            Except as otherwise set forth herein, interest on each Loan shall
be payable in arrears on and to (i) each Interest Payment Date applicable to
such Loan; (ii) upon any prepayment of such Loan that is a Eurodollar Rate Loan,
whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) at maturity, including final maturity; provided that interest
shall be due and payable on the Restatement Effective Date with respect to all
Term Loans that are not 2020 Converted Term Loans on the Restatement Effective
Date.

 

2.8       Conversion/Continuation.

 

(a)            Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Borrower shall have the
option:

 

(i)            to convert at any time all or any part of any Term Loan equal to
$2,000,000 and integral multiples of $500,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.17 in connection with any such conversion; or

 

(ii)           upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$2,000,000 and integral multiples of $500,000 in excess of that amount as a
Eurodollar Rate Loan.

 

(b)            The Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to an ABR Loan) and at least three Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

 



 46 

 

 

2.9       Default Interest. Automatically upon the occurrence and during the
continuance of an Event of Default under Sections 8.1(a), 8.1(f) or 8.1(g) and,
upon the notice from the Administrative Agent following the occurrence and
during the continuation of any other Event of Default, the principal amount of
all Loans outstanding and, to the extent permitted by applicable law, any
interest payments on the Loans not paid when due and any fees and other amounts
then due and payable hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for ABR Loans; provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become ABR
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for ABR
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent, Collateral Agent or any Lender.

 

2.10     Fees.

 

(a)            [Reserved].

 

(b)           The Company agrees to pay to Arranger and Agents such other fees
and other payments in the amounts and at the times separately agreed upon.

 

2.11     Scheduled Term Loan Payments. The principal amounts of the Term Loans
shall be repaid in consecutive quarterly installments in amounts equal to 0.25%
of the principal amount of the Term Loans outstanding on the Restatement
Effective Date, on the last day of each Fiscal Quarter commencing September 30,
2020, with the balance of the Term Loans payable on the Maturity Date (each of
such consecutive quarterly installments and the payment of the balances on the
Maturity Date, an “Installment”).

 

Notwithstanding the foregoing, (y) such Installments shall be reduced pro rata
in connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12, 2.13 and 2.14, as applicable; and (z) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event be paid in full no later than the Maturity Date.

 

The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders holding Loans that are not 2020 Converted Term Loans, the
outstanding principal amount of such Loans that are not 2020 Converted Term
Loans on the Restatement Effective Date.



 



 47 

 

 



2.12     Voluntary Prepayments.

 

(a)           Any time and from time to time (and subject to Section 2.21):

 

(i)            with respect to ABR Loans, the Borrower may prepay any such Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount; and

 

(ii)           with respect to Eurodollar Rate Loans, the Borrower may prepay
any such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $2,000,000 and integral multiples of $500,000 in excess of that
amount;

 

(b)           All such prepayments shall be made:

 

(i)            upon not less than one Business Day’s prior written or telephonic
notice in the case of ABR Loans; and

 

(ii)           upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans;

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly notify each
Lender). Upon the giving of any such notice (which notice shall be irrevocable,
except that if a notice of prepayment is given conditioned upon a refinancing
(in whole or in part) of the Obligations and such financing is not consummated,
then such notice of prepayment may be revoked), the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.14(a).

 

2.13     Mandatory Prepayments.

 

(a)            Asset Sales. No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds of Term Priority Collateral (or, after the Discharge of ABL
Obligations, Net Asset Sale Proceeds of any Collateral), the Company shall offer
to prepay the Loans as set forth in Sections 2.14(b) and 2.14(d) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided, so long as no Default or
Event of Default shall have occurred and be continuing on or as of such first
Business Day, the Company shall have the option (exercisable upon written notice
thereof to Administrative Agent on or prior to such first Business Day),
directly or through one or more of its Subsidiaries, to invest Net Asset Sale
Proceeds in long-term productive assets of the general type used in the business
of the Company and its Subsidiaries, to make capital expenditures in connection
with improvement of capital assets of the Company or any of its Subsidiaries or
to make any Permitted Acquisition or any Investment permitted pursuant to
Section 6.7, in each case within 365 days of receipt thereof (or, if Holdings or
the applicable Subsidiary of Holdings has contractually committed within 365
days of receipt thereof to so invest or apply such Net Asset Sale Proceeds, the
within the later of 365 days after receipt of such Net Asset Sale Proceeds and
180 days after entering into such contractual commitment) (it being expressly
agreed that any Net Asset Sale Proceeds not so invested or applied shall be
immediately offered to be applied as set forth in Sections 2.14(b) and 2.14(d));
provided, further, pending any such investment at any time that Net Asset Sale
Proceeds not so invested or applied shall equal or exceed $5,000,000 in the
aggregate, an amount equal to all such Net Asset Sale Proceeds shall be
deposited by the Company, unless waived by Administrative Agent in its sole
discretion, in a deposit account maintained at Administrative Agent as part of
the Collateral (it being understood that, (x) so long as no Default or Event of
Default shall have occurred and be continuing, Administrative Agent shall
release or consent to the release of such funds to the Company upon delivery to
Administrative Agent of a certificate of an officer of the Company certifying
that such funds shall, upon release of such funds, be applied in accordance this
Section 2.13(a) and (y) to the extent such amounts are not applied in accordance
with, and at the times required by, this Section 2.13(a), all such funds then
held by Administrative Agent shall be immediately applied by Administrative
Agent, or immediately paid over to Administrative Agent to be applied, as set
forth in Section 2.14(b)); provided, further, that notwithstanding the
foregoing, the Net Asset Sale Proceeds from any sale leaseback transaction
permitted pursuant to Section 6.1(n) hereof shall be offered to be applied as
set forth in Sections 2.14(b) and 2.14(d). In the event that prior to the
Discharge of the ABL Obligations Holdings, the Company or its Subsidiaries
consummates an Asset Sale consisting of the sale of all or substantially all of
the Capital Stock of a Subsidiary or is a sale of a division or line of
business, then, for purposes of determining the amount of any prepayment
required to be made or offered hereunder, a portion of the proceeds of such
Asset Sale in an amount equal to (i) the net book value of all accounts
receivable included in such Asset Sale plus (ii) the appraised fair market value
of all inventory included in such Asset Sale (based on the most recent appraisal
delivered under the Revolving Credit Facility) shall be treated as ABL Priority
Collateral and shall not give rise to a prepayment hereunder.

 



 48 

 

 

(b)           Insurance/Condemnation Proceeds. No later than the first Business
Day following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
received with respect to Term Priority Collateral (or, after the Discharge of
ABL Obligations, Net Insurance/Condemnation Proceeds of any Collateral), the
Company shall offer to prepay the Loans as set forth in Sections 2.14(b) and
2.14(d) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, so long as no Default or Event of Default shall have
occurred and be continuing on or as of such first Business Day, the Company
shall have the option (exercisable upon written notice thereof to Administrative
Agent on or prior to such first Business Day), directly or through one or more
of its Subsidiaries to invest such Net Insurance/Condemnation Proceeds in
long-term productive assets of the general type used in the business of Holdings
and its Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof, to make capital expenditures in
connection with improvement of capital assets of Company or any of its
Subsidiaries or to make any Permitted Acquisition or any Investment permitted
pursuant to Section 6.7, in each case within 365 days of receipt thereof (or, if
Holdings or the applicable Subsidiary of Holdings has contractually committed
within 365 days of receipt thereof to so invest or apply such Net
Insurance/Condemnation Proceedings, within the later of 365 days after receipt
of such Net Insurance/Condemnation Proceedings and 180 days after entering into
such contractual commitment) (it being expressly agreed that any Net
Insurance/Condemnation Proceeds not so invested or applied shall immediately be
offered to be applied as set forth in Sections 2.14(b) and 2.14(d)); provided,
further, pending any such investment at any time that Net Insurance/Condemnation
Proceeds not so invested or applied shall equal or exceed $5,000,000 in the
aggregate, an amount equal to all such Net Insurance/Condemnation Proceeds shall
be deposited by the Company, unless waived by Administrative Agent in its sole
discretion, in a deposit account maintained at Administrative Agent (it being
understood that, (x) so long as no Default or Event of Default shall have
occurred and be continuing, Administrative Agent shall release or consent to the
release of such funds to the Company upon delivery to Administrative Agent of a
certificate of an officer of the Company certifying that such funds shall, upon
release of such funds, be applied in accordance this Section 2.13(b) and (y) to
the extent such amounts are not applied in accordance with, and at the times
required by, this Section 2.13(b), all such funds then held by Administrative
Agent shall be immediately applied by Administrative Agent, or immediately paid
over to Administrative Agent to be applied, as set forth in Section 2.14(b)).

 



 49 

 

 

(c)           Issuance of Debt. No later than the first Business Day following
the date of receipt by Holdings or any of its Subsidiaries of any Cash proceeds
from (i) the incurrence of any Indebtedness of Holdings or any of its
Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1 (other than Section 6.1(k))) or (ii) the
incurrence of any Indebtedness permitted to be incurred pursuant to Section
6.1(k), the Company shall, in each case, offer to prepay the Loans as set forth
in Sections 2.14(b) and 2.14(d) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses and in the case of Indebtedness permitted pursuant to Section 6.1(k),
Indebtedness used in connection with a Permitted Acquisition or refinancing
other Indebtedness incurred in connection with a Permitted Acquisition.

 

(d)           Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
2020), the Company shall, no later than 150 days after the end of such Fiscal
Year, offer to prepay the Loans as set forth in Sections 2.14(b) and 2.14(d) in
an aggregate amount equal to the excess of (i) 50% of such Consolidated Excess
Cash Flow over (ii) solely to the extent not financed with Indebtedness, the
aggregate amount of all voluntary prepayments of Term Loans (including Credit
Party Purchases) made during such Fiscal Year (it being understood that the
aggregate amount of any such prepayment shall be the amount of the Borrower’s
cash payment in respect of such prepayment) (the “Voluntary Term Loan
Prepayments”); provided, however, that if the Leverage Ratio as of the last day
of the most recently completed Fiscal Year for which financial statements have
been delivered pursuant to Section 5.1(c) is less than or equal to 3.25 to 1.00,
the Company shall not be required to offer to prepay the Loans pursuant to this
Section 2.13(d); provided, further that the Company shall not be required to
make any offer to prepay the Loans pursuant to this Section 2.13(d) at any time
if after giving effect to such prepayment, the Excess Cash Flow Payment
Conditions for mandatory prepayments pursuant to this Section 2.13(d) would not
be satisfied. In the event that the Company is not required to offer to make a
payment during the first 150 days of a Fiscal Year because the Excess Cash Flow
Payment Conditions for such payment were not satisfied and after the 150 days
the Company satisfies the Excess Cash Flow Payment Conditions, then within 10
Business Days of satisfying such Excess Cash Flow Payment Conditions, the
Company shall make an offer to prepay in accordance with this Section 2.13(d).

 

(e)           Prepayment Certificate. Concurrently with any prepayment of the
Loans pursuant to Sections 2.13(a) through 2.13(d), the Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow as the case may be. In the event that the Company shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Company shall promptly make an additional prepayment of the
Loans and the Company shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

 



 50 

 

 

2.14     Application of Prepayments/Reductions.

 

(a)            Application of Voluntary Prepayments. Any prepayment of any Loan
pursuant to Section 2.12 shall be applied to prepay Term Loans as directed by
the Borrower to the remaining scheduled Installments of principal of the Term
Loans, or in the absence of such direction on a pro rata basis to the remaining
scheduled Installments of principal of the Term Loans.

 

(b)           Application of Mandatory Prepayments. Subject to Section 2.14(d),
any prepayment of any Loan pursuant to Section 2.13 shall be applied to prepay
Term Loans on a pro rata basis to the remaining scheduled Installments of
principal of the Term Loans.

 

(c)           Application of Prepayments of Loans to ABR Loans and Eurodollar
Rate Loans. Any prepayment thereof shall be applied first to ABR Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.17(c).

 

(d)           Lender Opt-out. With respect to any prepayment of Term Loans
pursuant to Section 2.13, any Lender, at its option, may elect not to accept
such prepayment. Upon the dates set forth in Section 2.13 for any such
prepayment of Term Loans, the Borrower shall notify the Administrative Agent of
the amount that is available to prepay the Term Loans (the “Prepayment Amount”).
Promptly after the date of receipt of such notice, the Administrative Agent
shall provide written notice (the “First Offer”) to the Lenders of the amount
available to prepay the Term Loans. Any Lender declining such prepayment (a
“Declining Lender”) shall give written notice thereof to the Administrative
Agent by 11:00 a.m. no later than two Business Days after the date of such
notice from the Administrative Agent. On such date the Administrative Agent
shall then provide written notice (the “Second Offer”) to the Lenders other than
the Declining Lenders (such Lenders being the “Accepting Lenders”) of the
additional amount available (due to such Declining Lenders’ declining such
prepayment) to prepay Term Loans owing to such Accepting Lenders, such available
amount to be allocated on a pro rata basis among the Accepting Lenders that
accept the Second Offer. Any Lender declining prepayment pursuant to such Second
Offer shall give written notice thereof to the Administrative Agent by 11:00
a.m. no later than one Business Day after the date of such notice of a Second
Offer. The Borrower shall prepay the Loans as set forth in Section 2.13 within
one Business Day after its receipt of notice from the Administrative Agent of
the aggregate amount of such prepayment. Amounts remaining after the allocation
of accepted amounts with respect to the First Offer and the Second Offer to
Accepting Lenders shall be retained by the Borrower.

 



 51 

 

 

2.15     General Provisions Regarding Payments.

 

(a)            The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or other Obligations) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except that payments
pursuant to Sections 2.17, 2.18, 2.19 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

(b)           All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)            If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply)
except that the provisions of this Section 2.15(c) shall not apply to a transfer
to a Credit Party pursuant to Section 10.6(i). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 



 52 

 

 

(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.1, 2.4, 2.15(d), 10.3 or 10.4, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(f)            Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes ABR Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(g)           If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

 

2.16     [Reserved].

 

2.17     Making or Maintaining Eurodollar Rate Loans.

 

(a)            Alternate Rate of Interest.

 

(i)             Subject to clauses (ii), (iii), (iv) and (v) of this Section
2.17(a), if prior to the commencement of any Interest Period for a Eurodollar
Rate Loan:

 

(A)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

 

(B)              the Administrative Agent is advised by the Requisite Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Conversion/Continuation Notice that requests the conversion of any Loan
to, or continuation of any Loan as, a Eurodollar Rate Loan shall be ineffective,
(B) if any Funding Notice requests a Eurodollar Rate Loan, such borrowing shall
be made as an ABR Borrowing and (C) if the circumstances giving rise to such
notice affect only one Type of Loan, then the other Type of Loans shall be
permitted.

 



 53 

 

 

(ii)            Notwithstanding anything to the contrary herein or in any other
Credit Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such proposed amendment from Lenders comprising the Requisite
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Requisite Lenders have delivered to the Administrative Agent written notice
that such Requisite Lenders accept such amendment. No replacement of LIBO Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

 

(iii)           In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(iv)          The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.17, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.17.

 

(v)           Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Conversion/Continuation Notice that
requests the conversion of any Loan to, or continuation of any Loan as, a
Eurodollar Rate Loan shall be ineffective and (ii) if any Funding Notice
requests a Eurodollar Revolving Loan, such borrowing shall be made as an ABR
Borrowing.

 



 54 

 

 

(b)           Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with the Borrower and Administrative Agent) that
the making, maintaining or continuation of its Eurodollar Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Restatement Effective Date which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) an ABR Loan,
(3) the Affected Lender’s obligation to maintain its outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into ABR Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Borrower
shall have the option, subject to the provisions of Section 2.17(c), to rescind
such Funding Notice or Conversion/Continuation Notice as to all Lenders by
giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.17(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

 

(c)            Compensation for Breakage or Non-Commencement of Interest
Periods. In the event of (a) the payment of any principal of any Eurodollar Rate
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 



 55 

 

 

(d)           Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 

(e)            Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted LIBO Rate in an amount equal to the amount of such Eurodollar Rate
Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.

 

2.18     Increased Costs; Capital Adequacy.

 

(a)            If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate);

 

(ii)            impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Rate Loans made by such Lender;
or

 

(iii)           subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Rate Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Recipient,
as the case may be, such additional amount or amounts as will compensate such
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 



 56 

 

 

(b)           If any Lender determines that any Change in Law regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

2.19     Taxes; Withholding, etc.

 

(a)           Withholding of Taxes; Gross-Up. Each payment by any Credit Party
under any Credit Document shall be made without withholding for any Taxes,
unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Credit Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

 

(b)            Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 2.19, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 



 57 

 

 

(d)           Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient for the full amount of any
Indemnified Taxes that are paid or payable by such Recipient or required to be
withheld or deducted from a payment to a Recipient in connection with any Credit
Document (including any Indemnified Taxes imposed on or attributable to amounts
paid or payable under this Section 2.19(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.19(d) shall be paid within 10 days after the
Recipient delivers to any Credit Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent and the Collateral Agent for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
any Credit Party has not already indemnified the Administrative Agent or the
Collateral Agent for such Indemnified Taxes and without limiting the obligation
of the Credit Parties to do so) attributable to such Lender that are paid or
payable by the Administrative Agent or the Collateral Agent in connection with
any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.19(e) shall be paid within 10 days after the Administrative Agent or
the Collateral Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent or the Collateral
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.19(e).

 

(f)            Status of Lenders. (i) Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.19(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.19(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 



 58 

 

 

(ii)            Without limiting the generality of the foregoing, if the
Borrower is a U.S. Person, any Lender with respect to such Borrower shall, if it
is legally eligible to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)            in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that payments made to such Lender under the Credit Documents are
exempt from U.S. Federal backup withholding tax;

 

(B)             in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(C)             in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with the conduct of a
trade or business in the United States by such Lender, IRS Form W-8ECI;

 

(D)             in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code both (1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code and (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code;

 

(E)             in the case of a Non-U.S. Lender that is not the beneficial
owner of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Internal Revenue Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 



 59 

 

 

(F)             any other form prescribed by law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)           If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.19(f)(iii),
“FATCA” shall include any amendments made to FATCA after the Restatement
Effective Date.

 

(iv)          For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including
additional amounts paid pursuant to this Section 2.19), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.19(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.19(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 



 60 

 

 

(h)           Survival. Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

2.20     Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.20 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described in clause
(i) above. A certificate as to the amount of any such expenses payable by the
Borrower pursuant to this Section 2.20 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to the Borrower (with
a copy to Administrative Agent) shall be conclusive absent manifest error.

 

2.21     Soft-Call Premium. In the event that, at any time on or prior to the
twelve-month anniversary of the Restatement Effective Date, (i) this Agreement
is amended or modified or any provision of this Agreement is waived and such
amendment or modification to this Agreement or such waiver has the effect of
reducing the interest rate or the Yield applicable to the Loans (other than any
waiver of default interest) or (ii) the Borrower makes any mandatory or
voluntary prepayment of the Loans with the proceeds of any term loan
Indebtedness under any credit facility (including any new or additional term
loans under this Agreement) which term indebtedness has a lower Yield than the
Yield of the Loans, then, the Borrower agrees to pay to the Administrative
Agent, (x) in the case of clause (i), for the account of each Lender that agrees
to such amendment (or that is removed pursuant to the last paragraph of Section
2.22) a fee in an amount equal to 1.00% of such Lender’s Loans outstanding on
the effective date of such amendment and (y) in the case of clause (ii), for the
account of each Lender a fee in an amount equal to 1.00% of such Lender’s Loans
that are being prepaid as a result of such prepayment.

 



 61 

 

 

2.22     Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a)(i) any Lender (an
“Increased-Cost Lender”) shall give notice to Representative that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal;
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; or (c) any
Lender (or its Lender Parent) has become the subject of a Bail-In Action (a
“Bailed-In Lender”); then, with respect to each such Increased-Cost Lender,
Non-Consenting Lender or Bailed-In Lender (the “Terminated Lender”), Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, or Administrative Agent may, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender (or, with respect to a Bailed-In Lender, the Bailed-In
Lender, the Replacement Lender or the Borrower, at the Borrower’s election)
shall pay any fees payable thereunder in connection with such assignment;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender pursuant to Section 2.10; (2) on the date
of such assignment, the Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.17(c), 2.18 or 2.19, or otherwise as if
it were a prepayment; (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender and (4) each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
Replacement Lender, and that the Terminated Lender need not be a party thereto
in order for such assignment to be effective. Upon the prepayment of all amounts
owing to any Terminated Lender, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 



 62 

 

 

 

2.23        Incremental Term Loans.

 

(a)               Request and Conditions. The Borrower may by written notice to
the Administrative Agent elect to request the establishment of one or more (but
in no event more than three (3)) additional term loan commitments (the
“Additional Term Loan Commitments”) in an aggregate amount for all such
Additional Term Loan Commitments established after the Restatement Effective
Date not in excess of (i) $100,000,000, plus (ii) an additional amount so long
as after giving effect to the making of the Loans pursuant to the Additional
Term Loan Commitments (the “Additional Term Loans”), the First Lien Debt Ratio
is not greater than 3.25 to 1.00 (it being understood that in determining the
amount of unrestricted Cash of the Company for purposes of calculating the First
Lien Debt Ratio, the proceeds of the Additional Term Loans shall not be
included); provided that for purposes of the calculation of the First Lien Debt
Ratio in connection with any incurrence of Additional Term Loans in reliance on
clause (ii), any concurrent incurrence of Additional Term Loans in reliance on
clause (i) shall be disregarded. Each such notice shall specify (a) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the
Additional Term Loan Commitments shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Administrative Agent or such earlier date as may reasonably be acceptable to
the Administrative Agent and (b) the identity of each Lender or other Person
that is an Eligible Assignee (each, a “Additional Term Loan Lender”) to whom the
Borrower proposes any portion of such Additional Term Loan Commitments be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Additional Term Loan Commitments
may elect or decline, in its sole discretion, to provide an Additional Term Loan
Commitment. Such Additional Term Loan Commitments shall become effective, as of
such Increased Amount Date; provided that (1) the minimum amount of Additional
Term Loan Commitments that may be requested for any Increased Amount Date shall
be $10,000,000 and integral multiples of $1,000,000 in excess of that amount;
(2) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Additional Term Loan Commitments (provided
that with respect to any use of the Additional Term Loan Commitments for a
Permitted Acquisition, no Event of Default under Section 8.1(a), 8.1(f) or
8.1(g) shall exist); (3) both before and after giving effect to the making of
any Additional Term Loan Commitments, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (or in all respects, if qualified by materiality) on and
as of such Increased Amount Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (or in all respects,
if qualified by materiality) on and as of such earlier date (provided that with
respect to any use of the Additional Term Loan Commitments for a Permitted
Acquisition, such representations and warranties shall be so true and correct as
of the date of entry into the applicable acquisition documentation, and the only
representations and warranties that need be so true and correct on the Increased
Amount Date are those customarily made in connection with acquisition financings
(as reasonably determined by the Administrative Agent and the applicable lenders
in respect of such Additional Term Loan Commitments) or as otherwise required by
the applicable lenders in respect of such Additional Term Loan Commitments); (4)
the terms of the Additional Term Loan Commitments shall be reasonably
satisfactory to the Administrative Agent and in compliance with the terms and
provisions of this Section; (5) the Additional Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Term Loan Joinder
Agreements executed and delivered by the Borrower, and the Administrative Agent,
and each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.19(c); (6) the Borrower shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by Administrative Agent or Collateral Agent in connection with any such
transaction; and (7) the Administrative Agent shall have consented (such consent
not to be unreasonably withheld or delayed) to each Additional Term Loan Lender.
Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date for any Additional Term Loan
Commitments.

 



63

 

 

(b)               Terms. The terms and provisions of the Additional Term Loan
Commitments shall be identical to the existing Term Loan Commitments; provided
that: (1) the Applicable Margin for such loans shall be determined by the
Borrower and the applicable Additional Term Loan Lenders and the interest rate
for the Additional Term Loans shall be determined by reference to the Alternate
Base Rate and Adjusted LIBO Rate; provided, further however, that if the initial
yield on such Additional Term Loans (as determined by the Administrative Agent
to be equal to the sum of (x) the margin above the Adjusted LIBO Rate on such
Loans, (y) if such Loans are initially made at a discount or the Lenders making
the same receive an upfront fee (other than any customary arrangement,
underwriting or similar fees that are paid to the arranger of such Loans in its
capacity as such) directly or indirectly from Holdings, the Borrower or any
Subsidiary for doing so (the amount of such discount or fee, expressed as a
percentage of such Term Loans, being referred to herein as “Incremental OID”),
the amount of such Incremental OID divided by the lesser of (A) the average life
to maturity of such Loans and (B) four, and (z) the greater of (A) any amount by
which the minimum Adjusted LIBO Rate applicable to such Loans exceeds the
minimum Adjusted LIBO Rate then applicable to the 2020 Term B Loans made on the
Restatement Effective Date, and (B) any amount by which the minimum Alternate
Base Rate applicable to such Additional Term Loans exceeds the minimum Alternate
Base Rate then applicable to the 2020 Term B Loans made on the Restatement
Effective Date) incurred at any time on or prior to the date that is 24 months
after the Restatement Effective Date exceeds the sum of (1) the Applicable
Margin then in effect for Eurodollar Rate Loans that were 2020 Term B Loans made
on the Restatement Effective Date, and (2) the upfront fees divided by four, by
more than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Incremental Net Yield”), then the Applicable Margin
then in effect for the 2020 Term B Loans made on the Restatement Effective Date
shall automatically be increased by the Incremental Net Yield, effective upon
the making of the Additional Term Loans, provided that to the extent the
Applicable Margin applicable to the other Loans outstanding immediately prior to
the making of the Additional Term Loans is so increased, the Applicable Margin
on the Loans advanced after the Restatement Effective Date but prior to the
relevant Increased Amount Date shall be increased such that the difference
between the Applicable Margin applicable to the 2020 Term B Loans made on the
Restatement Effective Date and such subsequent Loans remains constant (or, if
such Applicable Margin of both such series of Loans was equal, such Applicable
Margin remains equal); provided, further that all determinations by the
Administrative Agent as to Incremental Net Yield or other matters contemplated
by this Section 2.23 shall be conclusive absent manifest error, and (2) the
weighted average life to maturity of any Additional Term Loans shall be no
earlier than the weighted average life to maturity of the 2020 Term B Loans made
on the Restatement Effective Date (other than as required to make the Additional
Term Loans fungible with the 2020 Term B Loans made on the Restatement Effective
Date). Additional Term Loans will constitute Obligations hereunder for all
purposes of this Agreement and the Collateral Documents and will be secured by
the Collateral securing the other Obligations. The parties hereto acknowledge
and agree that the Administrative Agent may hereunder or pursuant to any Term
Loan Joinder Agreement, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.23, including conforming amendments (which may be
in the form of an amendment and restatement) to provide for the Additional Term
Loan Commitments to share ratably in the benefits of this Agreement and the
other Credit Documents (including the accrued interest and fees in respect
thereof) with the 2020 Term B Loans; provided that such amendments may not alter
the obligations of the Credit Parties under the Credit Documents except as
provided in this Section. In addition, unless otherwise specifically provided
herein, all references in the Credit Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Additional Term
Loans.

 



64

 

 

SECTION 3.             CONDITIONS PRECEDENT

 

3.1          Restatement Effective Date. The effectiveness of this Agreement and
the obligation of any Lender to make a Credit Extension on the Restatement
Effective Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Restatement Effective
Date:

 

(a)               Notes. The Administrative Agent shall have received Notes, if
any, requested by any Lender pursuant to Section 2.6(c) in connection with its
Term Loan Commitments, executed and delivered by the Borrower.

 

(b)               Organizational Documents; Incumbency. Administrative Agent
shall have received (i) copies of each Organizational Document for each Credit
Party, certified as of a recent date prior to the Restatement Effective Date by
the appropriate governmental official or, as applicable, by an officer of such
Credit Party; (ii) signature and incumbency certificates of the officers of each
Credit Party executing the Credit Documents to which it is a party;
(iii) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party,
certified as of the Restatement Effective Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation and
in each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Restatement
Effective Date; and (v) such other documents as Administrative Agent may
reasonably request.

 

(c)               KYC Information. (i) Each of the Lenders shall have received,
at least five Business Days in advance of the Restatement Effective Date, all
documentation and other information required by Governmental Authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including as required by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Restatement Effective Date, any Lender that has requested, in a written
notice to the Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

 

(d)               Collateral. The Administrative Agent shall be satisfied with
(i) the valid perfected First Priority security interest in favor of Collateral
Agent, for the benefit of Secured Parties, in the Term Priority Collateral and
(ii) the valid perfected Second Priority security interest in favor of
Collateral Agent, for the benefit of Secured Parties, in the ABL Priority
Collateral; provided that to the extent any such security interest cannot be
validly provided or perfected (other than the grant and perfection of security
interests (i) in material assets located in any state of the United States,
Puerto Rico or the District of Columbia, (ii) in other assets with respect to
which a Lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code or (iii) in Capital Stock with respect to
which a Lien may be perfected by the delivery of a stock certificate) after the
Company’s use of commercially reasonable efforts to do so without undue burden
or expense, then the grant and perfection of such Collateral shall not
constitute a condition precedent, but shall instead be provided no later than
the date required by Section 5.12.

 



65

 

 

(e)               Flood Hazard Determinations. The Administrative Agent shall
have received a completed Federal Emergency Management Agency Standard Flood
Hazard Determination and evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Federal Reserve Board, in form and substance reasonably
satisfactory to Collateral Agent.

 

(f)                Opinion of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinion of Foley & Lardner LLP, counsel for Credit Parties, in
form and substance satisfactory to the Administrative Agent, dated as of the
Restatement Effective Date (and each Credit Party hereby instructs such counsel
to deliver such opinion to Agents and Lenders).

 

(g)               Fees and Expenses. The Borrower shall have paid to the
Arranger and Agents all fees, expenses and other amounts payable to the
Arranger, the Agents and the Lenders on the Restatement Effective Date.

 

(h)               Solvency Certificate. On the Restatement Effective Date,
Administrative Agent shall have received a Solvency Certificate dated as of the
Restatement Effective Date and addressed to Administrative Agent and Lenders, in
form, scope and substance satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the Transactions, the
Borrower is and will be, and Holdings and its Subsidiaries (on a consolidated
basis) are and will be Solvent.

 

(i)                 Indebtedness. On the Restatement Effective Date, after
giving effect to the Transactions, none of Holdings, the Borrower or any of the
Subsidiaries of the Borrower shall have any material indebtedness for borrowed
money other than Indebtedness outstanding under this Agreement and Indebtedness
outstanding under the Revolving Credit Documents.

 

(j)                 Funding Notice. Administrative Agent shall have received a
fully executed and delivered Funding Notice.

 

(k)               Representations and Warranties. As of the Restatement
Effective Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects (or in
all respects, if qualified by materiality) on and as of the Restatement
Effective Date to the same extent as though made on and as of the Restatement
Effective Date, except to the extent such representations and warranties
specifically related to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

 

(l)                 Financial Statements. The Administrative Agent shall have
received (a) GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company for the 2017, 2018
and 2019 fiscal years (and, to the extent available, the related unaudited
consolidating financial statements) and (b) GAAP unaudited consolidated and (to
the extent available) consolidating balance sheets and related statements of
income and cash flows of the Company for each subsequent fiscal quarter ended 45
days before the Restatement Effective Date.



 



66

 

 

3.2           Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice, the
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation, as the case may be; provided
each such notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the applicable date of
borrowing, continuation/conversion. Neither Administrative Agent nor any Lender
shall incur any liability to the Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of the
Borrower or for otherwise acting in good faith.

 

SECTION 4.                REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Restatement Effective Date and on each Credit Date, that the
following statements are true and correct:

 

4.1              Organization; Requisite Power and Authority; Qualification.
Each of Holdings and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1 (subject to such changes as are permitted by
Section 6.9 and to any Permitted Holdings Reincorporation), (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.

 

4.2              Capital Stock and Ownership. The Capital Stock of each of
Holdings and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable, except in the case of any corporation organized
in the state of Wisconsin or any other corporation licensed to do business in
the state of Wisconsin, subject to personal liability which may be imposed on
shareholders by former Section 180.0622(2)(b) of the Wisconsin Business
Corporation Law for debts incurred prior to June 14, 2006 (for debts incurred on
or after such date, such Section has been repealed). Except as set forth on
Schedule 4.2, as of the Restatement Effective Date, there is no existing option,
warrant, call, right, commitment or other agreement to which Holdings or any of
its Subsidiaries is a party requiring, and there is no membership interest or
other Capital Stock of Holdings or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Holdings or any of
its Subsidiaries of any additional membership interests or other Capital Stock
of Holdings or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Holdings or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Restatement Effective Date.

 



67

 

 

4.3              Due Authorization. The execution, delivery and performance of
the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.

 

4.4              No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries; (b) violate any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries except to the extent such violation could
not be reasonably expected to have a Material Adverse Effect; (c) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such violation could not reasonably be expected to have a
Material Adverse Effect; (d) result in or require the creation or imposition of
any Lien upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties); or (e) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Restatement Effective Date and disclosed in writing to Lenders.

 

4.5              Governmental Consents. The execution, delivery and performance
by Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except to the extent
obtained on or before the Restatement Effective Date, and except for filings and
recordings with respect to the Collateral made or to be made, or otherwise
delivered to Collateral Agent for filing and/or recordation, as of the
Restatement Effective Date.

 

4.6              Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.7              Financial Condition. Holdings has heretofore delivered to
Administrative Agent the audited consolidated balance sheets of Holdings and its
Subsidiaries for the Fiscal Years ended December 31, 2017, December 31, 2018 and
December 31, 2019, and the related audited consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for each
such Fiscal Year then ended, together with all related notes and schedules
thereto. All such statements of Holdings and its Subsidiaries were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows of the
entities described therein for each of the periods then ended, subject, in the
case of such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments and the absence of footnotes. As of the Restatement
Effective Date, neither Holdings nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and its Subsidiaries taken as a whole (after giving effect
to the Restatement Effective Date).

 



68

 

 

4.8             Projections. On and as of the Restatement Effective Date, the
projections of Holdings and its Subsidiaries for (x) the period Fiscal Year 2020
through and including Fiscal Year 2026 and (y) the Fiscal Quarters beginning
with the first Fiscal Quarter of 2020 through and including the fourth Fiscal
Quarter of 2020 (collectively, the “Projections”) previously delivered to
Administrative Agent are based on good faith estimates and assumptions made by
the management of Holdings, it being recognized, however, that projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from the projected
results and that the differences may be material.

 

4.9             No Material Adverse Change. Since December 31, 2019, except as
set forth in Schedule 4.9, no event, circumstance or change has occurred that
has caused or evidences, or could reasonably be expected to cause, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10          No Restricted Payments. Neither Holdings nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Payment or agreed to do so except
as permitted pursuant to Section 6.5.

 

4.11          Litigation; Adverse Facts. Except as set forth in Schedule 4.11
hereto, there are no Adverse Proceedings, individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.12          Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Neither Holdings nor any of its Subsidiaries knows of
any proposed tax assessment against Holdings or any of its Subsidiaries other
than those which are being actively contested by Holdings or such Subsidiary in
good faith and by appropriate proceedings and for which reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 



69

 

 

4.13        Properties.

 

(a)               Title. Each of Holdings and its Subsidiaries has (i) good,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the most
recent financial statements delivered to the Administrative Agent, in each case
except for assets disposed of (x) since the date of such financial statements
and prior to the Restatement Effective Date in the ordinary course of business
or (y) as otherwise permitted under Section 6.9 and except for such defects that
neither individually nor in the aggregate could reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens other than Permitted Liens.

 

(b)               Real Estate. As of the Restatement Effective Date,
Schedule 4.13 contains a true, accurate and complete list of (i) all Real Estate
Assets, and (ii) all leases or subleases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof), if any,
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease or sublease. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Holdings does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 

(c)               Intellectual Property. The Company and its Subsidiaries own or
have the valid right to use all material Intellectual Property, and all
Intellectual Property is free and clear of any and all Liens other than Liens
securing the Obligations and Liens permitted pursuant to Section 6.2(i). Any
registrations in respect of the Intellectual Property are in full force and
effect and are valid and enforceable. The conduct of the business of the Company
and its Subsidiaries as currently conducted, and as currently contemplated to be
conducted, including, but not limited to, all products, processes or services,
made, offered or sold by the Company and its Subsidiaries, does not and will not
infringe upon, violate, misappropriate or dilute any intellectual property of
any third party which infringement, violation, misappropriation or dilution
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of Holdings, the Company or any of its Subsidiaries, no third party is
infringing upon or misappropriating, violating or otherwise diluting any
Intellectual Property where such infringement, misappropriation, violation or
dilution could reasonably be expected to have a Material Adverse Effect. Neither
Holdings, the Company nor any of its Subsidiaries is enjoined from using any
material Intellectual Property, and except as could reasonably be expected to
have a Material Adverse Effect, there is no pending or, to the knowledge of
Holdings, the Company or any of its Subsidiaries, threatened claim or litigation
contesting (i) any right of the Company or any of its Subsidiaries to own or use
any Intellectual Property, or (ii) the validity or enforceability of any
Intellectual Property.

 



70

 

 

4.14          Environmental Matters. Except as set forth in Schedule 4.14
hereto: (i) neither Holdings nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
which individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect; (ii) as of the Restatement Effective Date, or except as
otherwise reported to the Administrative Agent after the Restatement Effective
Date, neither Holdings nor any of its Subsidiaries has received within the last
10 years any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604), or any comparable state law; (iii) there are and, to each of Holdings’
and its Subsidiaries’ knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which would reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries,
which individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect; and (iv) neither Holdings nor any of its Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect. Notwithstanding
anything to the contrary in this Section 4.14, compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws would not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect and no event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity, including any matter included in Schedule 4.14, which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.

 

4.15          No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations
or covenants contained in (i) any of its Contractual Obligations (other than the
Credit Documents and the Revolving Credit Documents), and no condition exists
which, with the giving of notice or the lapse of time or both, could constitute
such a default, except where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect and (ii) any Credit Document and any Revolving Credit Document.

 

4.16          Governmental Regulation. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.17          Margin Regulations. Neither Holdings nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
Neither the making of the Loans nor the pledge of the Collateral pursuant to the
Collateral Documents, violates Regulation T, U or X of the Federal Reserve
Board. No part of the proceeds of the Loans made to such Credit Party will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U or X of said Board of Governors.

 



71

 

 

4.18          Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. Except as set forth in Schedule 4.18, there is (a) no
unfair labor practice complaint pending against Holdings or any of its
Subsidiaries, or to the best knowledge of Holdings and the Company, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Holdings or any of its Subsidiaries or to
the best knowledge of Holdings and the Company, threatened against any of them,
and the hours worked by and payments made to employees of Holdings or any of its
Subsidiaries have not violated the Fair Labor Standards Act or any other law
dealing with such matters, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries, and (c) to the best
knowledge of Holdings and the Company, no union representation question existing
with respect to the employees of Holdings or any of its Subsidiaries and, to the
best knowledge of Holdings and the Company, no union organization activity that
is taking place; which in each case in clause (a), (b) or (c) above (including
any matter included in Schedule 4.18), could either individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

4.19          Employee Benefit Plans. Holdings, each of its Subsidiaries and
each of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan in all material respects. Each Employee Benefit Plan which
is intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
covering such plan’s most recently completed five-year remedial amendment cycle
in accordance with Revenue Procedure 2007-44, I.R.B. 2007-28, indicating that
such Employee Benefit Plan is so qualified and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code or an application for such
determination is currently pending before the Internal Revenue Service, and, to
the knowledge of Holdings, nothing has occurred subsequent to the issuance of
such determination letter which reasonably would be expected to cause such
Employee Benefit Plan to lose its qualified status. No liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or reasonably is expected to be incurred by Holdings, any of its Subsidiaries or
any of their ERISA Affiliates. Except as set forth in Schedule 4.19 (and except
for changes in matters identified in Schedule 4.19 that are not, individually or
in the aggregate, material), no ERISA Event has occurred or is reasonably
expected to occur. Except as set forth in Schedule 4.19, and except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates. Except as set forth in Schedule 4.19 (and except for changes in
matters identified in Schedule 4.19 that are not, individually or in the
aggregate, material), the present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by Holdings, any
of its Subsidiaries or any of their ERISA Affiliates, (determined as of the end
of the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. Neither Holdings, its Subsidiaries nor their respective ERISA Affiliates
maintains, contributes to or is required to contribute to any Multiemployer Plan
and has not incurred any liability in respect of any Multiemployer Plan that has
not been satisfied in full.

 



72

 

 

4.20          Certain Fees. Except as otherwise disclosed in writing to
Administrative Agent and Arranger, no broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby, and the Company hereby indemnifies Lenders, Agents and Arranger against,
and agrees that it will hold Lenders, Agents and Arranger harmless from, any
claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

4.21          Solvency. The Borrower is, and Holdings and its Subsidiaries (on a
consolidated basis), are, and, upon the incurrence of any Obligation by any
Credit Party on any date on which this representation and warranty is made, will
be, Solvent.

 

4.22          Collateral.

 

(a)               Collateral Documents. The security interests created in favor
of Collateral Agent under the Collateral Documents constitute, as security for
the obligations purported to be secured thereby, a legal, valid and enforceable
security interest in all of the Collateral referred to therein in favor of
Collateral Agent for the benefit of the Lenders. The security interests in and
Liens upon the Collateral described in the Collateral Documents are valid and
perfected First Priority or Second Priority Liens (in accordance with the
priorities set forth in the Intercreditor Agreement) to the extent such security
interests and Liens can be perfected by such filings and recordations. No
consents, filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests purported to be created by
any of the Collateral Documents or to give third parties constructive notice
thereof, other than (i) such as have been obtained and which remain in full
force and effect or will be completed promptly following the date of creation of
the Lien and (ii) the periodic filing of UCC continuation statements in respect
of UCC financing statements filed by or on behalf of Collateral Agent.

 

(b)               Absence of Third Party Filings. Except such as may have been
filed in favor of Collateral Agent as contemplated by Section 4.23(a) above and
except as set forth on Schedule 4.22 annexed hereto or, after the Restatement
Effective Date, as may have been filed with respect to a Lien permitted by
Section 6.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office and (ii) no effective filing with respect
to a Lien covering all or any part of the Collateral is on file with the United
States Patent and Trademark Office or United States Copyright Office or any
other Governmental Authority.

 



73

 

 

4.23          Disclosure. No representation or warranty of Holdings and its
Subsidiaries contained in any Credit Document or in any other documents,
certificates or written statements, nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of
Holdings or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder
contains any untrue statement of a material fact or omits (when taken as a
whole) to state a material fact (known to Holdings or the Company, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or the Company to be reasonable
at the time made, it being recognized by Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results. There is no fact known to Holdings or the Company (other than matters
of a general economic nature) that, individually or in the aggregate, has had,
or could reasonably be expected to result in, a Material Adverse Effect and that
has not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

4.24          Deposit Accounts. Annexed hereto as Schedule 4.24 is a list of all
Deposit Accounts maintained by the Credit Parties as of the Restatement
Effective Date, which Schedule includes, with respect to each deposit account
(i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; and (iii) a contact person at such depository.

 

4.25          Use of Proceeds. The proceeds of Term Loans shall be used solely
in accordance with Section 2.5.

 

4.26          Anti-Corruption Laws and Sanctions. Holdings and the Borrower have
implemented and maintain in effect policies and procedures designed to ensure
compliance by Holdings, the Borrower and their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, the Borrower, their respective
Subsidiaries and their respective officers and employees and, to the knowledge
of each of Holdings and the Borrower, their respective directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Holdings, the Borrower, any of their respective
Subsidiaries or any of their respective directors, officers or employees, or (b)
to the knowledge of Holdings or the Borrower, any agent of Holdings, the
Borrower or any of their respective Subsidiaries that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No borrowing of Loans, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

4.27          EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

 

SECTION 5.                AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 

5.1            Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Collateral Agent for each Lender:

 

 (a)               [Reserved]

 



74

 

 

(b)               Quarterly Financial Statements. Within two Business Days after
the date on which Holdings files or is required to file its Form 10-Q under the
Exchange Act (but without giving effect to any extension pursuant to Rule 12b-25
under the Exchange Act (or any successor rule) or otherwise) (or, if Holdings is
not required to file a Form 10-Q under the Exchange Act, within 50 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year),
commencing with the Fiscal Quarter ending June 30, 2020, (i) the consolidated
and consolidating balance sheets of Holdings and its Subsidiaries as at the end
of such Fiscal Quarter and the related consolidated (and with respect to
statements of income, consolidating) statements of income and cash flows of
Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all prepared in accordance
with GAAP and in reasonable detail and certified by the chief financial officer,
senior vice president-finance, treasurer or controller of the Company or
Holdings that they fairly present, in all material respects, the consolidated
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes, and (ii) a narrative report describing
the financial condition and results of operations of Holdings and its
Subsidiaries for such Fiscal Quarter in form and substance reasonably
satisfactory to Administrative Agent;

 

(c)               Annual Financial Statements. Within two Business Days after
the date on which Holdings files or is required to file its Form 10-K under the
Exchange Act (but without giving effect to any extension pursuant to Rule 12b-25
under the Exchange Act (or any successor rule) or otherwise) (or, if Holdings is
not required to file a Form 10-K under the Exchange Act, within 100 days after
the end of each Fiscal Year, commencing with the Fiscal Year ending December 31,
2020, (i) the consolidated and consolidating balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated (and
with respect to statements of income, consolidating) statements of income,
stockholder’s equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all prepared in accordance with GAAP and
in reasonable detail and certified by the chief financial officer, senior vice
president-finance, treasurer or controller of the Company or Holdings that they
fairly present, in all material respects, the consolidated financial condition
of Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, and (ii) a
narrative report describing the financial condition and results of operations of
Holdings and its Subsidiaries in form and substance reasonably satisfactory to
Administrative Agent; (iii) with respect to such consolidated financial
statements a report thereon of independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents, and (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default under Section 6.8 or
otherwise with respect to accounting matters has come to their attention and, if
such a condition or event has come to their attention, specifying the nature and
period of existence thereof;

 



75

 

 

(d)               Compliance Certificate. Together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to
Sections 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate;

 

(e)               Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the financial statements referred to in
Section 4.7, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;

 

(f)                Notice of Default, etc. Promptly upon, and in any event
within five days after, any officer of Holdings or any of its Subsidiaries
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or any of its
Subsidiaries with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any claimed default or event or condition of the type referred to in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences or would reasonably be expected to have, either in any case
or in the aggregate, a Material Adverse Effect; a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Holdings or the applicable Subsidiary has taken, is
taking and proposes to take with respect thereto;

 

(g)               Notice of Litigation. Promptly upon, and in any event within
five days after, any officer of Holdings or any of its Subsidiaries obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by the Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii) if adversely determined, could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or any of its
Subsidiaries to enable Lenders and their counsel to evaluate such matters;

 

(h)               ERISA. (i) Promptly upon and in any event within five days of
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, upon
Administrative Agent’s request, copies of (1) each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received from
a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 



76

 

 

(i)                 Financial Plan. As soon as practicable and in any event no
later than 90 days after the beginning of each Fiscal Year, a monthly
consolidated and consolidating plan and financial forecast for such Fiscal Year
(a “Financial Plan”), including a forecasted consolidated balance sheet and
forecasted consolidated and consolidating statements of income and consolidated
statement of cash flows of Holdings and its Subsidiaries for such Fiscal Year,
together with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based;

 

(j)                 Insurance Report. As soon as practicable and in any event by
the last day of each calendar year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by Holdings and its Subsidiaries and
all material insurance coverage planned to be maintained by Holdings and its
Subsidiaries in the immediately succeeding calendar year;

 

(k)               Accountants’ Reports. Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Holdings or the Company by independent certified public accountants
in connection with each annual, interim or special audit of the financial
statements of Holdings and its Subsidiaries made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their annual audit;

 

(l)                 Notices of Amendments to Floor Plan Facilities. Promptly
upon, and in any event no later than five Business Days prior to effectiveness
thereof (or such later date as the Administrative Agent may agree), the Borrower
shall provide notice to the Administrative Agent of any amendment to any Floor
Plan Financing Facility, together with a copy of such amendment.

 

(m)             Environmental Reports and Audits. As soon as practicable
following receipt thereof, copies of all environmental audits and reports,
whether prepared by personnel of the Company or any of its Subsidiaries or by
independent consultants, with respect to environmental matters at any Facility
or which relate to any environmental liabilities of Holdings or its Subsidiaries
which, in any such case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect; and

 

(n)               Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to holders of its Indebtedness or
to holders of its public equity securities or by any Subsidiary of Holdings to
its security holders other than Holdings or another Subsidiary of Holdings,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or any
of its Subsidiaries, and (B) such other information and data with respect to
Holdings or any of its Subsidiaries (including financial statements with respect
to Holdings and its Subsidiaries) as from time to time may be reasonably
requested by Administrative Agent or any Lender.

 



77

 

 

The Borrower may fulfill the delivery requirements pursuant to Sections 5.1(b),
(c) or (n) by filing with the Securities and Exchange Commission reports that
contain information and financial statements that conform with the requirements
of such Sections.

 

5.2              Existence. Except as otherwise permitted under Section 6.9,
each Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (i) its existence and (ii) all rights
and franchises, licenses and permits material to the business of Holdings and
its Subsidiaries (on a consolidated basis).

 

5.3              Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable which, if unpaid, might become a Lien upon any of its properties
or assets; provided, no such Tax or claim need be paid if it is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor. No Credit
Party will, nor will it permit any of its Subsidiaries to, file or consent to
the filing of any consolidated income tax return with any Person (other than
Holdings or any of its Subsidiaries).

 

5.4              Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties owned by Holdings, the Company or its Subsidiaries or used
or useful in the business of the Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

5.5              Insurance. Each Credit Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained, with financially sound and
reputable insurers having a financial strength rating of at least A- VII by A.M.
Best Company, such commercial general liability insurance, business interruption
insurance and property insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Company and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Federal Reserve Board, and (b) replacement value property
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) in the case of each commercial general liability
insurance policy, name the Administrative Agent, the Collateral Agent and the
Lenders as an additional insured thereunder as its interests may appear, (ii) in
the case of each property or business interruption insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Collateral Agent, that names the Collateral Agent, on behalf of Lenders as the
loss payee thereunder and (iii) provide for at least 30 days’ (or such shorter
period as agreed by the Administrative Agent in its Permitted Discretion) prior
written notice to Collateral Agent of any material modification or cancellation
of such policy.

 



78

 

 

5.6           Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent, Collateral Agent or any Lender (and, in the case of any
Lender, accompanied by Administrative Agent or Collateral Agent) to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect the Collateral, or otherwise to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their properties, assets, affairs, finances and accounts with its and their
officers and independent public accountants (it being understood that, prior to
the occurrence and continuance of an Event of Default, (x) any such discussions
or meetings shall be limited to Administrative Agent and (y) in the case of
discussions or meetings with the independent public accountants, only if the
Company has been given the opportunity to participate in such discussions or
meetings), all upon reasonable notice and at such reasonable times during normal
business hours and as often as may reasonably be requested.

 

5.7           Lenders Meetings. Holdings and the Company will, upon the request
of Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each calendar year to be held at
the Company’s corporate offices (or at such other location as may be agreed to
by the Company and Administrative Agent) at such time as may be agreed to by the
Company and Administrative Agent.

 

5.8           Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Each Credit Party will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Credit Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

5.9           Environmental.

 

(a)            Environmental Disclosure. Each Credit Party will, and will cause
each of its Subsidiaries to, deliver to Administrative Agent and Lenders:

 

(i)                 as soon as practicable following receipt thereof, copies of
all material environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of Holdings or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental Claims; provided, however, that this
Section 5.9(a)(i) shall not apply to communications covered by valid claims of
attorney client privilege or to attorney work product generated by legal counsel
to Holdings or any of its Subsidiaries;

 



79

 

 

(ii)             promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or any of its Subsidiaries’ discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(iii)            as soon as practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all written
communications to or from any Governmental Authority or any Person bringing an
Environmental Claim against Holdings or any of its Subsidiaries with respect to:
(1) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of giving rise to a Material Adverse Effect, (2) any
Release required to be reported to any Governmental Authority, and (3) any
written request for information from any Governmental Authority stating such
Governmental Authority is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity; and

 

(iv)            with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).

 

(b)           Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 



80

 

 

5.10         Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of the Company, the Company shall (a) promptly, and in any event
within 10 days, cause such Domestic Subsidiary to become a Guarantor hereunder
and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all Perfection Deliverables and such documents, instruments,
agreements, opinions and certificates as are similar to those described in
Sections 3.1(b) and 3.1(f), and any other actions required by the Pledge and
Security Agreement. In the event that any Person becomes a Foreign Subsidiary of
the Company, and the ownership interests of such Foreign Subsidiary are owned by
the Company or by any Domestic Subsidiary thereof, the Company shall, or shall
cause such Domestic Subsidiary to, promptly, and in any event within 10 days,
deliver all such documents, instruments, agreements, and certificates as are
similar to those described in Section 3.1(b), and the Company shall take, or
shall cause such Domestic Subsidiary to take, all of the actions referred to in
clause (i) of the definition of “Perfection Deliverables” necessary to grant and
to perfect a First Priority of Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 66% (or a greater percentage if the pledge of a greater percentage
could not result in adverse tax consequences to the Borrower) of the voting
equity interests and 100% of the non-voting equity interests (if any) of such
Foreign Subsidiary. With respect to each such Subsidiary, the Company shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of the
Company, and (ii) all of the data required to be set forth in Schedules 4.1 and
4.2 with respect to all Subsidiaries of the Company; provided, such written
notice upon Administrative Agent’s approval of the contents therein shall be
deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.
Notwithstanding anything to the contrary in this Section 5.10, the requirements
of this Section 5.10 shall not apply to any property or Subsidiary created or
acquired after the Restatement Effective Date, as to which the Collateral Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein. The Collateral Agent is hereby authorized
by the Lenders to enter into such amendments to the Collateral Documents as the
Collateral Agent deems necessary to effectuate the provisions of this
Section 5.10.

 

5.11         Additional Real Estate Assets. In the event that any Credit Party
acquires, or any Person that becomes a Credit Party holds, a Real Estate Asset
that is (a) a fee interest with a fair market value equal to or greater than
$500,000 or (b) a leasehold interest with a value that Administrative Agent in
its sole discretion, after consultation with the Company, determines is
material, and such interest has not otherwise been made subject to a perfected
First Priority or Second Priority Lien (in accordance with the priorities set
forth in the Intercreditor Agreement) of the Collateral Documents in favor of
Collateral Agent, for the benefit of Secured Parties, then such Credit Party
shall, promptly, and in any event within 10 days of such Credit Party acquiring
such Real Estate Asset or such Person becoming a Credit Party, take all such
actions and execute and deliver, or cause to be executed and delivered, all Real
Estate Asset Deliverables and Perfection Deliverables with respect to each such
Real Estate Asset to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) in such Real Estate Assets,
and reports and other information reasonably satisfactory to Administrative
Agent regarding environmental matters (including a Phase I Report) with respect
to such Real Estate Assets. In addition to the foregoing, the Company shall, at
the request of Requisite Lenders, deliver, from time to time (but, prior to the
occurrence and during the continuance of a Default or Event of Default, not more
than once every two calendar years), to Administrative Agent such appraisals of
Real Estate Assets with respect to which Collateral Agent has been granted a
Lien. Notwithstanding anything to the contrary in this Section 5.11, the
requirements of this Section 5.11 shall not apply to any Real Estate Asset
acquired after the Restatement Effective Date, as to which the Collateral Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein. The Collateral Agent is hereby authorized
by the Lenders to enter into such amendments to the Collateral Documents as the
Collateral Agent deems necessary to effectuate the provisions of this Section
5.11.

 



81

 

 

5.12        After the Restatement Effective Date.

 

(a)           To the extent a grant of a security interest in any Term Priority
Collateral (other than Term Priority Collateral that is a Real Estate Asset) or
any ABL Priority Collateral was not validly granted and/or perfected on the
Restatement Effective Date, such security interest shall be validly granted and
perfected no later 30 days following the Restatement Effective Date (or such
later date as the Administrative Agent may agree).

 

(b)          Within 90 days following the Restatement Effective Date (or such
later date as the Administrative Agent may agree), the Borrower shall deliver to
the Collateral Agent, with respect to each Mortgage, either

 

(i)             (A) An opinion in form and substance reasonably satisfactory to
the Collateral Agent from local counsel in the jurisdiction in which such
Mortgage is recorded substantially to the effect that: (x) the recording of the
existing Mortgage is the only filing or recording necessary to give constructive
notice to third parties of the lien created by such Mortgage as security for the
Obligations, including the Obligations evidenced by the Term Loan Credit
Agreement, as amended pursuant to this Agreement, for the benefit of the Secured
Parties; and (y) no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the Term
Loan Credit Agreement, as amended pursuant to this Agreement, for the benefit of
the Secured Parties; and (B) title reports in scope, form and substance
reasonably satisfactory to the Collateral Agent describing no liens on said
Property (as defined in such Mortgage) other than Permitted Liens; or

 

(ii)               

 

(A)     an amendment to each existing Mortgage (each, a “Mortgage Amendment,”
collectively, the “Mortgage Amendments”) to reflect the matters set forth in
this Agreement, duly executed and acknowledged by the applicable Credit Party,
and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 



82

 

 

 

(B)            a date down, modification and/or so-called “nonimpairment”
endorsement to each Title Policy (each, a “Title Endorsement,” collectively, the
“Title Endorsements”) relating to each Mortgage insuring the Collateral Agent
that such Mortgage, as amended by such Mortgage Amendment, is a valid and
enforceable first priority lien on the Collateral described therein in favor of
the Collateral Agent for the benefit of the Secured Parties free and clear of
all defects, encumbrances and liens except for Permitted Liens, and such Title
Endorsements shall otherwise be in form and substance reasonably satisfactory to
the Collateral Agent;

 

(C)            customary legal opinions addressed to the Collateral Agent for
itself and the benefit of each of the Secured Parties covering the
enforceability of the applicable Mortgage as amended by the Mortgage Amendment
in form and substance reasonably satisfactory to the Collateral Agent; and

 

(D)            such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the Title Endorsements and evidence of payment by the Borrower of all
applicable title insurance premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage Amendments and issuance of
Title Endorsements.

 

5.13          Further Assurances. At any time or from time to time upon the
request of Administrative Agent or Collateral Agent, each Credit Party will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as Administrative Agent or Collateral Agent
may reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of Holdings, and its Subsidiaries and all of the outstanding Capital Stock of
the Company and its Subsidiaries (in each case subject to limitations contained
in the Credit Documents with respect to Foreign Subsidiaries).

 

5.14          ERISA. Neither Holdings, its Subsidiaries nor their respective
ERISA Affiliates shall establish, maintain, contribute to, or become required to
contribute to any Multiemployer Plan.

 

5.15          Maintenance of Credit Rating. Holdings shall use its commercially
reasonable efforts (including the timely payment of all customary amounts and
the timely submission of all customary documentation) to ensure that (i) the
credit facility provided for under this Agreement shall at all times have a
credit rating assigned by S&P and Moody’s and (ii) the Borrower shall at all
times have a corporate credit rating assigned by S&P and Moody’s; provided,
however, that in the event either S&P or Moody’s ceases to exist, ceases to be
in the business of issuing ratings in respect of credit facilities, or the
rating of such facilities is not otherwise obtainable from such agencies, then
Holdings shall use its commercially reasonable efforts (including the timely
payment of all customary amounts and the timely submission of all customary
documentation) to ensure that such facilities are rated by another nationally
recognized statistical rating agency acceptable to Administrative Agent.

 



 83 

 

 

SECTION 6.             NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1          Indebtedness. Each of Holdings and the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

 

(a)               the Obligations;

 

(b)               the Company may become and remain liable with respect to
Indebtedness to any of its wholly-owned Guarantor Subsidiaries, and any
wholly-owned Guarantor Subsidiary of the Company may become and remain liable
with respect to Indebtedness to the Company or any other wholly-owned Guarantor
Subsidiary of the Company; provided, (i) all such Indebtedness under this
subclause (b) shall be (x) evidenced by promissory notes and all such notes
shall be subject to a First Priority or Second Priority Lien (in accordance with
the priorities set forth in the Intercreditor Agreement) pursuant to the Pledge
and Security Agreement and (y) unsecured and subordinated in right of payment to
the payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (ii) any payment
by any such Subsidiary under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
the Company or to any of its Subsidiaries for whose benefit such payment is
made;

 

(c)               Indebtedness under the Henderson Bonding Agreement in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding;

 

(d)               Indebtedness of the Company and its Subsidiaries arising in
respect of netting services or overdraft protections with deposit accounts;
provided, that such Indebtedness is extinguished within three Business Days of
its incurrence;

 

(e)               guaranties by the Company of Indebtedness of a Guarantor
Subsidiary or guaranties by a Subsidiary of the Company of Indebtedness of the
Company or a Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

 

(f)                Indebtedness of the Company and its Subsidiaries existing on
the Restatement Effective Date and described in Schedule 6.1, but not any
extensions, renewals, refinancings or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the Restatement Effective
Date and (ii) refinancings and extensions of any such Indebtedness if the terms
and conditions thereof are not materially less favorable (taken as a whole) to
the obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended and, prior to the issuance
thereof, the Administrative Agent shall have received a certificate of an
Authorized Officer of the Company describing the terms of such refinancing or
extension and certifying the requirements of this clause (f)(ii) have been
satisfied; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced or (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced;

 



 84 

 

 

(g)               purchase money Indebtedness of the Company and its
Subsidiaries and Capital Leases (other than in connection with sale-leaseback
transactions) of the Company and its Subsidiaries, in each case incurred in the
ordinary course of business to provide all or a portion of the purchase price or
cost of construction of an asset or an improvement of an asset not constituting
part of the Collateral; provided, that (A) such Indebtedness when incurred shall
not exceed the purchase price or cost of improvement or construction of such
asset, (B) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing, (C) such Indebtedness shall be secured only by the asset acquired,
constructed or improved in connection with the incurrence of such Indebtedness
and (D) the aggregate principal amount of all such Indebtedness shall not exceed
$10,000,000 at any time outstanding;

 

(h)               other Indebtedness of the Company and its Subsidiaries, which
is unsecured, in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding;

 

(i)                Indebtedness of the Company under any Hedge Agreement entered
into in the ordinary course of business and not for speculative purposes;

 

(j)                Indebtedness evidenced by the Revolving Credit Documents in
an aggregate amount not to exceed an amount equal to $151,000,000 (less the
amount of all permanent reductions of the commitments under the Revolving Credit
Facility) and any Permitted Refinancing of the Revolving Credit Facility;

 

(k)               additional senior unsecured or subordinated unsecured
Indebtedness of the Company, the terms and conditions of which (i) shall provide
for a maturity date no earlier than 180 days after the Maturity Date hereunder
and with no scheduled amortization or other scheduled payments of principal
prior to such date, (ii) shall be no more restrictive (without taking into
account fees or interest rates), taken as a whole, than those set forth in the
Credit Documents as in effect at the time such Indebtedness is incurred, except
that this clause (ii) shall not prohibit the Company and its subsidiaries from
issuing high-yield senior unsecured notes or high-yield subordinated unsecured
notes pursuant to indentures containing customary covenants for the issuance of
high yield debt securities in a public offering at such time and (iii) shall
otherwise be reasonably satisfactory to Administrative Agent; provided, that (A)
after giving pro forma effect to the incurrence of such Indebtedness (and, if
applicable, giving pro forma effect to any Subject Transaction pursuant to
Section 6.8), (1) the Secured Debt Ratio is less than 3.50 to 1.00 and (2) the
Consolidated Interest Coverage Ratio is greater than or equal to 2.0 to 1.0 and
(B) no Default or Event of Default has occurred or is continuing at the time of
incurrence or would result from the incurrence of such Indebtedness and (C)
prior to the issuance thereof, the Administrative Agent shall have received a
certificate of an Authorized Officer of the Company describing the terms of such
Indebtedness and certifying the requirements of this clause (k) have been
satisfied; provided, further, that Indebtedness permitted pursuant to this
clause (k) shall only be permitted if proceeds of such Indebtedness are used in
connection with a Permitted Acquisition or incurred to refinance other
Indebtedness incurred in connection with a Permitted Acquisition and to the
extent such proceeds are not so used in connection with a Permitted Acquisition
or a refinancing of other Indebtedness incurred in connection with a Permitted
Acquisition, the Company shall make a mandatory offer to prepay the Loans in
accordance with Section 2.13(c);

 



 85 

 

 

(l)                Indebtedness of a Person existing at the time such Person
becomes a Subsidiary of the Company following the Restatement Effective Date,
which Indebtedness is in existence at the time such Person becomes a Subsidiary
and is not created in connection with or in contemplation of such Person
becoming a Subsidiary; provided that the aggregate principal amount of all such
Indebtedness in the aggregate shall not exceed $10,000,000 at any time
outstanding;

 

(m)              to the extent constituting Indebtedness, deferred compensation
arrangements in an aggregate amount not to exceed $2,500,000 at any time
outstanding;

 

(n)               Capital Leases of the Company entered into in connection with
sale-leaseback transactions permitted by Section 6.3; provided, that (A) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing and
(B) such Indebtedness shall be secured only by the facility which is the subject
of such Capital Lease; and

 

(o)                Indebtedness of the Borrower or any other Loan Party in
connection with Floor Planning Facilities, in an aggregate amount not to exceed
$35,000,000.

 

6.2          Liens. Each of Holdings and the Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of Holdings, the Company or any such Subsidiaries, whether now owned
or hereafter acquired, or any income or profits therefrom, except:

 

(a)               Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)               Liens imposed by law for Taxes that are not yet required to be
paid pursuant to Section 5.3;

 

(c)               statutory Liens of landlords, banks (and rights of set-off),
of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or under Sections 303(k) or 4068 of ERISA),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 



 86 

 

 

(d)               deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)               easements, rights-of-way, restrictions, encroachments, minor
defects or irregularities in title and other similar charges, in each case which
do not and will not interfere in any material respect with the use or value of
the property or asset to which it relates or which appear on any Title Policy
required to be delivered to the Collateral Agent pursuant to Section 5.11 or
5.12;

 

(f)                any interest or title of a lessor or sublessor under any
operating or true lease of real estate entered into by the Company or its
Subsidiaries in the ordinary course of its business covering only the assets so
leased;

 

(g)               purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(h)               any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);

 

(i)                non-exclusive licenses of Intellectual Property granted by
the Company or any of its Subsidiaries in the ordinary course of business
consistent with past practice and not interfering in any respect with the
ordinary conduct of the business of the Company or such Subsidiary;

 

(j)                bankers liens and rights of set-off with respect to customary
depositary arrangements entered into in the ordinary course of business of the
Company and its Subsidiaries;

 

(k)               Liens granted by the Company or its Subsidiaries existing on
the Restatement Effective Date and described in Schedule 6.2; provided, that
(A) no such Lien shall at any time be extended to cover property or assets other
than the property or assets subject thereto on the Restatement Effective Date
and (B) the principal amount of the Indebtedness secured by such Liens shall not
be extended, renewed, refunded, replaced or refinanced except as otherwise
permitted by Section 6.1(f);

 

(l)                Liens securing (i) Indebtedness permitted pursuant to
Section 6.1(g), provided, any such Lien shall encumber only the asset acquired,
constructed or improved with the proceeds of such Indebtedness and
(ii) Indebtedness permitted pursuant to Section 6.1(n), provided any such Lien
shall encumber only the facility that is the subject of such Capital Lease;

 

(m)              Liens securing Indebtedness permitted under Section 6.1(l);
provided that such Liens are of a type described in Section 6.2(l)(i) and are
not created in contemplation of or in connection with such Person becoming a
Subsidiary, such Liens will not apply to any other property of Holdings or any
of its Subsidiaries, and such Liens will secure only those obligations secured
by such Liens on the date such Person becomes a Subsidiary;

 



 87 

 

 

(n)               Liens securing Indebtedness permitted under Section 6.1(j) as
long as such Liens are subject to the Intercreditor Agreement;

 

(o)               Liens on the Collateral securing Indebtedness permitted under
Section 6.1(c) as long as (i) such Liens on the Collateral are junior to the
Liens on the Collateral securing the Obligations and (ii) such Liens are subject
to an intercreditor agreement on terms satisfactory to the Administrative Agent
and Collateral Agent (it being understood that such intercreditor agreement
shall include a permanent standstill on Lien enforcement rights by the holders
of the Indebtedness permitted under Section 6.1(c)) or are subject to other
arrangements reasonably satisfactory to the Administrative Agent and Collateral
Agent; and

 

(p)               Liens on Floor Plan Collateral in connection with Floor
Planning Facilities permitted by Section 6.1(o).

 

6.3          Sales and Leasebacks. Each of Holdings and the Company shall not,
and shall not permit any of its Subsidiaries to directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (a) which
Holdings or any of its Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than Holdings or any of its Subsidiaries)
or (b) which Holdings or any of its Subsidiaries intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Credit Party to any Person (other than Holdings or
any of its Subsidiaries) in connection with such lease; provided that the
Company and its Subsidiaries may (i) become and remain liable as lessee,
guarantor or other surety with respect to any such lease which is a Capital
Lease permitted pursuant to Section 6.1(g), and (ii) so long as no Default or
Event of Default has occurred or is continuing or shall be caused thereby,
sale-leaseback transactions in respect of any manufacturing Facilities owned by
the Company as of the Restatement Effective Date; provided, further, that
(A) the material terms and conditions of such sale-leaseback transaction
(including any Capital Lease in connection with such transaction) shall be
reasonably satisfactory to the Administrative Agent, (B) Collateral Agent is
granted a valid First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) in the Company’s leasehold
interest in connection with such transaction, (C) the lessor (or lenders under
any Capital Lease) in connection with such transaction shall agree to provide
Collateral Agent access to the Collateral located at such facility pursuant to
an agreement reasonably satisfactory to Administrative Agent and the Collateral
Agent (the terms of which shall include subordination and non-disturbance
provisions with respect to any such Collateral, and other terms as may be
reasonably required by Administrative Agent or the Collateral Agent), (D) the
amount of consideration payable to the Company or its Subsidiaries (and the
aggregate principal amount of Indebtedness in respect of any Capital Leases) in
any such transaction shall not exceed the fair market value of any such facility
(determined in good faith by the board of directors of the Company (or similar
governing body)), and shall not exceed $30,000,000 in the aggregate and (E) the
Net Asset Sale Proceeds with respect to any such Capital Lease shall be applied
to repay Indebtedness to the extent required pursuant to Section 2.14(b).

 



 88 

 

 

6.4          No Further Negative Pledges. Except (i) pursuant to this Agreement,
(ii) pursuant to the terms of Indebtedness permitted under Section 6.1(h),
6.1(j), 6.1(k) or 6.1(l), (iii) with respect to specific property encumbered to
secure payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale, (iv) pursuant to customary
non-assignment or no-subletting clauses in leases, licenses or contracts entered
into in the ordinary course of business, which restrict only the assignment of
such lease, license or contract, as applicable, or (v) in connection with
purchase money financing or Capital Leases permitted under Section 6.1(g) or
6.1(n) (in each case, provided the prohibition applies only to the asset being
acquired or constructed, or which is the subject of such Capital Lease), each of
Holdings and the Company shall not, and shall not permit any of its Subsidiaries
to, enter into any agreement prohibiting the creation or assumption of any Lien
upon any of its properties or assets, whether now owned or hereafter acquired.

 

6.5          Restricted Payments. Each of Holdings and the Company shall not,
and shall not permit any of its Subsidiaries or Affiliates through any manner or
means or through any other Person to, directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment except that:

 

(a)               Subsidiaries of the Company may make Restricted Payments
(i) to the Company or to any parent entity of such Subsidiary which is a
wholly-owned Guarantor Subsidiary and (ii) on a pro rata basis to the equity
holders of any other Guarantor Subsidiary;

 

(b)               (i) so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby, the Company and its
Subsidiaries may make prepayments and regularly scheduled payments of principal
and interest in respect of any Indebtedness permitted under Sections 6.1(b),
(ii) the Company and its Subsidiaries may make scheduled payments and mandatory
prepayments of principal, and regularly scheduled payments of interest in
respect of and, so long as no Default or Event of Default shall have occurred
and be continuing, voluntary repayments of, any Indebtedness permitted under
Section 6.1(h), (iii) the Company and its Subsidiaries may make mandatory
prepayments and regularly scheduled payments of principal and interest in
respect of any Indebtedness permitted under Section 6.1(k) (to the extent
constituting subordinated Indebtedness) or 6.1(n), but only to the extent such
payments are permitted by the terms, and subordination provisions (if any)
applicable to, such Indebtedness, and (iv) the Company and its Subsidiaries may
make payments in respect of guarantees permitted under Section 6.1(e) to the
extent the Indebtedness guaranteed thereby is permitted to be paid under this
Section 6.5 (in each case under the foregoing subclauses (i), (ii) and (iii) in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Indebtedness as issued);

 

(c)               the Company may make Restricted Payments to Holdings to the
extent reasonably necessary to permit Holdings (in each case so long as Holdings
applies the amount of any such Restricted Payment for such purpose within five
days of receipt of such amount) (i) to pay general administrative and corporate
overhead costs and expenses (including expenses arising by virtue of Holdings’
status as a public company (including fees and expenses related to filings with
the Securities and Exchange Commission, roadshow expenses, printing expenses and
fees and expenses of attorneys and auditors)), (ii)  to discharge the
consolidated tax liabilities of Holdings and its Subsidiaries and (iii) so long
as no Default or Event of Default shall have occurred and be continuing or shall
be caused thereby, to allow Holdings to repurchase shares of, or options to
purchase shares of, Capital Stock of Holdings from employees, officers or
directors of Holdings, the Company or any Subsidiaries thereof in any aggregate
amount not to exceed $1,000,000 in any calendar year or $5,000,000 in the
aggregate since the Restatement Effective Date;

 



 89 

 

 

(d)               (i) the Company may make Restricted Payments to Holdings (so
long as Holdings applies such payment to the payment of dividends or
distributions to its shareholders (or any payment on account of any shares of
any class of stock (or any other Capital Stock) of Holdings, the Company or any
of their respective Subsidiaries, including, for the avoidance of doubt, the
repurchase of any such shares) within 60 days of the receipt of such amount) in
an aggregate amount not to exceed $10,000,000 in any Fiscal Quarter; provided
that, notwithstanding the foregoing, any Restricted Payment under this
Section 6.5(d)(i) may only be made so long as (x) no Default or Event of Default
has occurred or is continuing or shall be caused thereby after giving effect to
such Restricted Payment, (y) after giving effect to such Restricted Payment,
Excess Availability is at least the greater of $12,500,000 and 12.5% of the
commitments under the Revolving Credit Facility at the time, and (z) the
Administrative Agent shall have received a certificate of the Company’s chief
financial officer or treasurer certifying that the conditions set forth in this
Section 6.5(d)(i) have been satisfied and setting for the calculations of Excess
Availability in reasonable detail; and (ii) Holdings may make Restricted
Payments in an amount equal to the actual amount of Restricted Payments made by
the Company to Holdings pursuant to Section 6.5(d)(i) that have not previously
been distributed by Holdings, so long as no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby; provided, however,
that notwithstanding anything to the contrary contained in this Section 6.5(d),
this Section 6.5(d)(ii) shall not prohibit the payment of any dividend within 60
days after the date of declaration of such dividend if such dividend was
permitted under this Section 6.5(d)(ii) on the date of declaration;

 

(e)               so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby Holdings may make Restricted
Payments as described in Section 6.5(c)(iii); and

 

(f)                additional Restricted Payments in any Fiscal Year in an
aggregate amount not to exceed the Available Excess Cash Flow as of the date of
such payment (calculated after giving effect to any Investments pursuant to
Section 6.7(m) on such date, any prepayments, repurchases or redemptions of
Other Debt on such date and any Credit Party Purchases on such date but without
giving effect to the Restricted Payment proposed to be made on such date).

 



 90 

 

 

6.6          Restrictions on Subsidiary Distributions. Each of Holdings and the
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of the Company to (a) pay dividends or make any other distributions
on any of such Subsidiary’s Capital Stock owned by the Company or by any other
Subsidiary of the Company, (b) repay or prepay any Indebtedness owed by such
Subsidiary to the Company or to any other Subsidiary of the Company, (c) make
loans or advances to the Company or to any other Subsidiary of the Company, or
(d) transfer any of its property or assets to the Company or to any other
Subsidiary of the Company other than restrictions (i) existing under this
Agreement or the Revolving Credit Documents (as in effect on the Restatement
Effective Date), (ii) in agreements evidencing Indebtedness permitted by
Sections 6.1(g) and 6.1(l) that impose restrictions on the property so acquired,
(iii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, Joint Venture agreements and
similar agreements entered into in the ordinary course of business,
(iv) restrictions in agreements evidencing Indebtedness secured by Liens
permitted by Section 6.2(m) that impose restrictions on the property securing
such Indebtedness, (v) customary restrictions on assets that are the subject of
an Asset Sale permitted by Section 6.9 or a Capital Lease permitted by
Section 6.1(n) and (vi) in agreements evidencing Indebtedness permitted by
Section 6.1(h) or 6.1(k), in each case, so long as such restrictions are not
more restrictive, taken as a whole, than the restrictions set forth in this
Agreement or are customary for the issuance of high yield debt securities in a
public offering at such time.

 

6.7          Investments. Each of Holdings and the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture,
except:

 

(a)               Investments in Cash and Cash Equivalents;

 

(b)               Investments by Holdings in the Company;

 

(c)               Investments made by the Company or any of its Subsidiaries in
Subsidiary Guarantors which are wholly-owned Subsidiaries of the Company;

 

(d)               Investments received by the Company or any of its Subsidiaries
in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers or suppliers of such Person, in
each case in the ordinary course of business;

 

(e)               accounts receivable arising, and trade credit granted, in the
ordinary course of business of the Company and its Subsidiaries, and any
Securities received by the Company or any of its Subsidiaries in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss, and any
prepayments and other credits to suppliers made in the ordinary course of
business;

 

(f)                intercompany loans to the extent permitted under
Section 6.1(b);

 

(g)               Consolidated Capital Expenditures by the Company or any of its
Subsidiaries;

 

(h)               loans and advances by the Company or any of its Subsidiaries
to employees of the Company and its Subsidiaries made in the ordinary course of
business in an aggregate principal amount not to exceed $2,000,000 at any time
outstanding;

 

(i)                 Investments by the Company or any of its Subsidiaries made
in connection with Permitted Acquisitions permitted pursuant to Section 6.9(d);

 



 91 

 

 

(j)                Investments by the Company or any of its Subsidiaries
constituting non-Cash consideration received by the Company and its Subsidiaries
in connection with permitted Asset Sales pursuant to subsection 6.9(c);

 

(k)               the Company and its Subsidiaries may continue to own the
Investments owned by them as of the Restatement Effective Date and described in
Schedule 6.7;

 

(l)                other Investments by the Company or any of its Subsidiaries
in an aggregate amount not to exceed at any time outstanding $15,000,000, if no
Default or Event of Default has occurred or is continuing or would result
therefrom; and

 

(m)              additional Investments (other than acquisition of any Person or
any division or line of business of any Person) by the Company or any of its
Subsidiaries in an aggregate amount not to exceed the Available Excess Cash Flow
as of such date (calculated after giving effect to any Restricted Payments made
pursuant to Section 6.5(f) on such date, any prepayments, repurchases or
redemptions of Other Debt on such date made pursuant to Section 6.16 and any
Credit Party Purchases on such date but without giving effect to such proposed
Investment).

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

 

6.8          Calculations.

 

(a)               With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”),
including for purposes of determining the Leverage Ratio, the First Lien Debt
Ratio, the Secured Debt Ratio, the Consolidated Interest Coverage Ratio, the
Fixed Charge Coverage Ratio and Excess Availability in Available Excess Cash
Flow, Section 2.13(d), Section 6.1(k), Section 6.9(d), clause (5) of the proviso
to Section 10.6(i), Consolidated Adjusted EBITDA (subject to the conditions and
limitations set forth in clause (ix) of the definition thereof) and the
components of Consolidated Fixed Charges, as applicable, all financial ratios
and other financial calculations pursuant to the Credit Documents shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of Facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of the Company) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period.

 

(b)               For purposes of calculating Consolidated Adjusted EBITDA of
the Company, subject to clause (a) above, Consolidated Adjusted EBITDA for (i)
the fiscal quarter ended June 30, 2019 shall be deemed to be $44,110,000,
(ii) the fiscal quarter ended September 30, 2019 shall be deemed to be
$25,066,000, (iii) the fiscal quarter ended December 31, 2019 shall be deemed to
be $29,910,000 and (iv) the fiscal quarter ended March 31, 2020 shall be deemed
to be ($1,715,000).

 



 92 

 

 

(c)               With respect to any period commencing prior to the Restatement
Effective Date, Consolidated Capital Expenditures shall be calculated with
respect to the portion of such period prior to the Restatement Effective Date on
a pro forma basis as if the Restatement Effective Date (and the Transactions)
occurred on the first day of such period, and the other components of
Consolidated Fixed Charges (other than Consolidated Interest Expense) shall be
calculated with respect to the portion of such period prior to the Restatement
Effective Date on a pro forma basis as if the Restatement Effective Date (and
the Transactions) occurred on the first day of such period.

 

(d)               With respect to any period commencing prior to the Restatement
Effective Date, Consolidated Interest Expense shall be calculated with respect
to the portion of such period prior to the Restatement Effective Date on a pro
forma basis as if the Restatement Effective Date occurred on the first day of
such period (and assuming that the Indebtedness incurred on the Restatement
Effective Date was incurred on the first day of such period and, such
Indebtedness bears interest during the portion of such period prior to the
Restatement Effective Date at the weighted average of the interest rates
applicable to outstanding Indebtedness during the portion of such period on and
after the Restatement Effective Date and that no Indebtedness was repaid during
the portion of such period prior to the Restatement Effective Date).

 

6.9          Fundamental Changes; Asset Dispositions; Acquisitions. Each of
Holdings and the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, or all or substantially all of the property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a)               any Subsidiary of Holdings may be merged with or into the
Company or with or into any wholly-owned Guarantor Subsidiary of the Company, or
be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to the Company or
any wholly-owned Guarantor Subsidiary of the Company; provided, in the case of
such a merger, the Company or such wholly-owned Guarantor Subsidiary of the
Company, as applicable shall be the continuing or surviving Person;

 

(b)               sales or other dispositions of assets that do not constitute
Asset Sales;

 



 93 

 

 

(c)               Asset Sales, the proceeds of which (valued at the principal
amount thereof in the case of non-Cash proceeds consisting of notes or other
debt Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) do not exceed $5,000,000 in the aggregate in any calendar year and
(ii) when aggregated with the proceeds of all other Asset Sales, do not exceed
$15,000,000 in the aggregate from the Restatement Effective Date to the date of
determination; provided (1) the consideration received for such assets shall be
in an amount at least equal to the fair market value thereof (and in respect of
a transaction of greater than $2,500,000, as determined in good faith by the
board of directors of the Company (or similar governing body)), (2) no less than
80% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.13(a);

 

(d)               Permitted Acquisitions if no Default or Event of Default has
occurred and is continuing and (i) the consideration for which consists solely
of common Capital Stock of Holdings, (ii) (A) the aggregate consideration paid
does not exceed $50,000,000 in the aggregate in any calendar year and (B) Excess
Availability is at least the greater of $12,500,000 and 12.5% of the commitments
then in effect under the Revolving Credit Facility for 30 days prior to the date
of such Permitted Acquisition and on the date of such Permitted Acquisition
after giving pro forma effect thereto or (iii) (A) before and after giving
effect to any such Permitted Acquisition, the Fixed Charge Coverage Ratio is
greater than 1.0 to 1.0 for the most recently completed four Fiscal Quarter
period for which financial statements have been delivered pursuant to Section
5.1(b), 5.1(c) or 3.1(l), calculated to give effect to such Permitted
Acquisition in accordance with Section 6.8 as if such Permitted Acquisition
occurred on the first day of such four Fiscal Quarter period, as demonstrated in
a Fixed Charge Coverage Compliance Certificate delivered to the Administrative
Agent prior to such Permitted Acquisition and (B) Excess Availability is at
least the greater of $12,500,000 and 12.5% of the commitments then in effect
under the Revolving Credit Facility for 30 days prior to the date of the
acquisition and on the date of the acquisition after giving pro forma effect
thereto;

 

(e)               Investments made in accordance with Section 6.7; and

 

(f)                sale and leaseback transactions permitted pursuant to
Section 6.3.

 

6.10        Disposal of Subsidiary Interests. Each of Holdings and the Company
shall not, and shall not permit any of its Subsidiaries to (a) directly or
indirectly issue, sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except to qualify directors if
required by applicable law or (b) permit any of its Subsidiaries directly or
indirectly to issue, sell, assign, pledge or otherwise encumber or dispose of
any Capital Stock of any of its Subsidiaries, except (i) the Company may issue
Capital Stock to Holdings, (ii) Subsidiaries may issue Capital Stock to the
Company or to a Guarantor Subsidiary of the Company (subject to the restrictions
on such disposition otherwise imposed under Section 6.9) or to qualify directors
if required by applicable law and (iii) the Company or any Subsidiary may sell
or otherwise dispose of the Capital Stock of its Subsidiaries in an Asset Sale
permitted by Section 6.9.

 

6.11        Fiscal Year. Each of Holdings and the Company shall not, and shall
not permit any of its Subsidiaries to, change its Fiscal Year-end from
December 31; provided, that the Fiscal Year-end of Holdings and its Subsidiaries
may be changed to the end of any Fiscal Quarter with the prior written consent
of, and following receipt of any information requested by, Administrative Agent
(including reconciliation statements for the immediately preceding three years
described in Section 5.1(e)).

 



 94 

 

 

6.12        Transactions with Shareholders and Affiliates. Each of Holdings and
the Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any loan) with any holder of 10% or more of any class
of Capital Stock of Holdings or any of its Subsidiaries or with any Affiliate of
Holdings or of any such holder, on terms that are less favorable to Holdings or
that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction expressly permitted
under this Agreement; (b) reasonable and customary fees paid to, and customary
indemnification of, members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; (d) transactions described in Schedule 6.12;
and (e) any transaction between Credit Parties.

 

6.13        Conduct of Business. From and after the Restatement Effective Date,
each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, engage in any business other than (i) the businesses engaged in
by the Company and its Subsidiaries on the Restatement Effective Date and
similar or related businesses and (ii) such other lines of business as may be
consented to by Requisite Lenders.

 

6.14        Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness other than the Indebtedness (i) under
the Credit Documents and (ii) under the Revolving Credit Documents; (b) create
or suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents to
which it is a party; (c) engage in any business or activity or own any assets
other than (i) holding 100% of the Capital Stock of the Company; (ii) performing
its obligations and activities incidental thereto under the Credit Documents,
and to the extent not inconsistent therewith, the Revolving Credit Documents;
(iii) making Restricted Payments to the extent permitted by Section 6.5 of this
Agreement and Section 6.5 of the Revolving Credit Facility; (iv) making
Investments to the extent permitted by Section 6.7 of this Agreement and
Section 6.7 of the Revolving Credit Facility; (v) issuances of its Capital
Stock; (vi) conducting activities arising by virtue of its status as a public
company, including without limitation, compliance with its reporting obligations
and other requirements applicable to public companies; and (vii) retaining Cash
in a deposit account subject to a Blocked Account Agreement in the amount of any
Restricted Payments received from the Company pursuant to Section 6.5(d)(i); (d)
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (e) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than the Company;
or (g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

 



 95 

 

 

6.15        Amendments or Waivers of Certain Agreements.

 

(a)               Each of Holdings and the Company shall not, and shall not
permit any of its Subsidiaries to, terminate or agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
rights under any Revolving Credit Document or any Organizational Document, or
make any payment consistent with an amendment thereof or change thereto (which
amendment or other modification, in the case of (i) an Organizational Document
or any Revolving Credit Document, is adverse in any material respect to the
rights or interests of the Lenders (provided that with respect to any
termination, amendment, restatement, supplement or other modification to, or
waiver of any Revolving Credit Document, none of the following amendments shall
be deemed adverse for purposes of this clause (i): (A) any waiver of any default
or event of default or any other waiver or amendment permitting or increasing
(or having the effect of permitting or increasing) borrowing availability under
the Borrowing Base (without increasing the commitments under the Revolving
Credit Facility), (B) payment of customary fees in connection with any waiver or
amendment, or (C) any amendment implementing incremental or additional loans
and/or commitments under the Revolving Credit Documents to the extent the
Indebtedness in respect thereof is permitted under Section 6.1 and provided,
further, that with respect to the Organizational Documents of Holdings, Holdings
shall be permitted to effect a Permitted Holdings Reincorporation without
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver. Each of Holdings and
the Company shall not, and shall not permit any of its Subsidiaries to, amend or
otherwise change the terms of any Indebtedness permitted to be incurred under
Section 6.1 which is subordinated to the Obligations, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on or fees in respect of
such Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to Holdings or the
Company, any of their Subsidiaries, or Lenders.

 

6.16        Limitation on Payments Relating to Other Debt. Each of Holdings and
the Company shall not, and shall not permit any of its Subsidiaries through any
manner or means or through any other Person to, directly or indirectly, declare,
order, make or offer to make, any voluntary prepayment, repurchase or redemption
of, or otherwise defease, the Indebtedness permitted to be incurred under
Section 6.1(k) (such Indebtedness, “Other Debt”), or segregate funds for any
such voluntary prepayment, repurchase, redemption or defeasance, or enter into
any derivative or other transaction with any financial institution, commodities
or stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating
Holdings, the Company or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of Other Debt, other than
(a) any prepayment, repurchase or redemption of Other Debt pursuant to a
Permitted Refinancing thereof and (b) prepayments, repurchases or redemptions of
Other Debt in an aggregate amount not to exceed the Available Excess Cash Flow
as of such date (calculated after giving effect to any Restricted Payments made
pursuant to Section 6.5(f) on such date, any Investments made pursuant to
Section 6.7(m) on such date and any Credit Party Purchases on such date but
without giving effect to such proposed prepayment, repurchase or redemption).

 



 96 

 

 

6.17        Use of Proceeds. The Borrower will not request any Loans, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

SECTION 7.             GUARANTY

 

7.1          Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Beneficiaries the due and punctual payment in
full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

 

7.2          Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 



 97 

 

 

7.3          Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Company to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in
Cash, to Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Company’s becoming
the subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

7.4          Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)               this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)               Administrative Agent may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between the Company and any Beneficiary with respect to
the existence and continuance of such Event of Default;

 

(c)               the obligations of each Guarantor hereunder are independent of
the obligations of the Company and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Company or any of such other
guarantors and whether or not the Company is joined in any such action or
actions;

 

(d)               payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 



 98 

 

 

(e)               any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Company or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

 

(f)                this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce an
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 



 99 

 

 

7.5          Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Company, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Company, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of the Company or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Company or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to the Company and notices of any of the matters referred to in Section 7.4 and
any right to consent to any thereof; and (g)any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 



 100 

 

 

7.6          Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the Term
Loan Commitments and any Additional Term Loan Commitments shall have terminated,
each Guarantor hereby waives and agrees not to assert any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Company or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Company with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against the Company, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Term Loan Commitments and any Additional Term Loan Commitments
shall have terminated, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against the Company or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against the Company, to all right, title and interest any Beneficiary may
have in any such collateral or security, and to any right any Beneficiary may
have against such other guarantor. If any amount shall be paid to any Guarantor
on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

7.7          Subordination of Other Obligations. Any Indebtedness of the Company
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

 

7.8          Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Term Loan Commitments and any Additional Term Loan
Commitments shall have terminated. Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

 

7.9          Authority of Guarantors or the Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Company or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

 



 101 

 

 

7.10        Financial Condition of the Company. Any Credit Extension may be made
to the Company or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of the Company
at the time of any such grant or continuation, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of the
Company. Each Guarantor has adequate means to obtain information from the
Company on a continuing basis concerning the financial condition of the Company
and its ability to perform its obligations under the Credit Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of the Company
now known or hereafter known by any Beneficiary.

 

7.11        Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Company or any
other Guarantor or by any defense which the Company or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

 

(b)               Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve the
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

(c)               In the event that all or any portion of the Guaranteed
Obligations are paid by the Company, the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 



 102 

 

 

 

7.12          Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor (other than Holdings) or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.

 

SECTION 8.                EVENTS OF DEFAULT

 

8.1          Events of Default. If any one or more of the following conditions
or events shall occur:

 

(a)             Failure to Make Payments When Due. Failure by the Company to pay
(i) when due any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five days after the date due; or

 

(b)             Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
aggregate principal amount of $15,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other term (other than Section 6.8(a) of the Revolving
Credit Facility) of (1) one or more items of such Indebtedness or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, or any other event or circumstance shall occur, in each case
beyond the grace period, if any, provided therefor, if the effect of such breach
or default or event or circumstance is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be, or to require an offer to purchase or
redeem such Indebtedness be made (other than any due on sale provision with
respect to any Indebtedness permitted to be repaid hereunder and which is so
repaid in full); or

 

(c)             Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Sections 2.6, 2.14,
5.1(f), 5.1(g), 5.2(i), 5.14, 5.15 or 6; or

 

(d)             Breach of Representations, etc. Any representation, warranty or
certification made or deemed made by any Credit Party in any Credit Document or
in any statement or certificate at any time given by any Credit Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

 

(e)             Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within 30 days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by the Company of notice
from Administrative Agent or any Lender of such default; or

 



103

 

 

(f)              Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Holdings or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Holdings or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days without having been dismissed, bonded or discharged; or

 

(g)             Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Holdings or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 8.1(g) or in Section 8.1(f)
above; or

 

(h)             Judgments and Attachments. Any money judgment, writ or warrant
of attachment or similar process involving in the aggregate at any time an
amount in excess of $15,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 60 days (or in any event later
than five days prior to the date of any proposed sale thereunder); or

 

(i)              Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party; or

 

(j)              Employee Benefit Plans. (i) There shall occur one or more ERISA
Events or (ii) there shall exists any fact or circumstance that results or
reasonably could be expected to result in the imposition of a Lien or security
interest with respect to any Employee Benefit Plan under Section 430(k) of the
Internal Revenue Code or under Sections 303(k) or 4068 of ERISA, in either case
involving or that might reasonably be expected to involve in the aggregate at
any time an amount in excess of $15,000,000; or

 



104

 

 

(k)               Change of Control. A Change of Control shall occur; or

 

(l)                Guaranties, Collateral Documents and other Credit Documents.
At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations or upon the
release of such Guaranty with respect to a Subsidiary of the Company in
connection with an Asset Sale permitted hereby, shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void or any Guarantor shall repudiate its obligations thereunder, (ii)
this Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, upon notice to the Company by
Administrative Agent (which notice may be given by the Administrative Agent in
its discretion and shall be given by Administrative Agent upon the request of
the Requisite Lenders), (A) the Term Loan Commitments, if any, of each Lender
having such Term Loan Commitments shall immediately terminate (and the
Additional Term Loan Commitments, if any, of each Lender having such Additional
Term Loan Commitments shall immediately terminate); (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest on the Loans and (II) all other Obligations; and (C)
Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents.

 

SECTION 9.             AGENTS

 

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. as
Administrative Agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as Collateral Agent hereunder and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. Each of the
Lenders hereby authorizes the Collateral Agent to enter into each of the
Collateral Documents and authorizes both the Administrative Agent and Collateral
Agent to enter into the Intercreditor Agreement.

 



105

 

 

The bank serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with Holdings,
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent or the Collateral Agent hereunder.

 

Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent or the Collateral Agent, as applicable is required
to exercise in writing as directed by the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.5), and (c) except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent,
Collateral Agent or any of their respective Affiliates in any capacity. Neither
the Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.5) or in the absence of its
own gross negligence or willful misconduct. Neither the Administrative Agent nor
the Collateral Agent shall be deemed to have knowledge of any (x) notice of any
of the events or circumstances set forth or described in Section 5.01 unless and
until written notice thereof stating that it is a “notice under Section 5.01” in
respect of this Agreement and identifying the specific clause under said Section
is given to the Administrative Agent by the Borrower, or (y) notice of any
Default or Event of Default unless and until written notice thereof (stating
that it is a “notice of Default” or “notice of Event of Default”) is given to
the Administrative Agent or the Collateral Agent, as applicable by the Borrower
or a Lender. Further, neither the Administrative Agent nor the Collateral Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or other Credit Document or any other agreement, instrument or
document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Section 3 or elsewhere herein or in
any other Credit Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent, as
applicable.

 



106

 

 

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent and the Collateral Agent may perform any and all its
respective duties and exercise its respective rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, as applicable. The Administrative Agent, the Collateral Agent
and any such sub-agent may perform any and all its respective duties and
exercise its respective rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent,
as applicable.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the
Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Requisite
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or Collateral Agent, as applicable gives notice of its
resignation, then the retiring Administrative Agent or Collateral Agent, as
applicable may, on behalf of the Lenders appoint a successor Administrative
Agent or Collateral Agent, as applicable which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent or Collateral Agent, as applicable hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent, as applicable shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s or the Collateral Agent’s
resignation hereunder, the provisions of this Article and Section 10.3 shall
continue in effect for the benefit of such retiring Administrative Agent or
Collateral Agent, as applicable, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Collateral Agent, as applicable.

 



107

 

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Each Lender hereby further authorizes Administrative Agent or Collateral Agent,
as applicable, on behalf of and for the benefit of Lenders, to be the agent for
and representative of Lenders with respect to the Guaranty, the Collateral and
the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from Lenders, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

 

Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Company, Administrative Agent, Collateral Agent and each
Lender hereby agree that (i) no Lender shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by Administrative Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent, and (ii) in the event of
a foreclosure by Collateral Agent on any of the Collateral pursuant to a public
or private sale, Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

SECTION 10.          MISCELLANEOUS

 

10.1        Notices.

 

(a)               Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 



108

 

 

(i)               if to the Borrower or any other Credit Party, to it at Douglas
Dynamics, Inc., 7777 North 73rd Street, Milwaukee, WI 53223, Attention: Chief
Executive Officer and President, (Fax: 414-354-8448);

 

(ii)              if to the Administrative Agent or the Collateral Agent, to
JPMorgan Chase Bank, N.A., 10 S Dearborn St., L2, Chicago, IL 60603, Attention:
Susan M. Thomas (Telephone No. 312-732-7982), Email:
jpm.agency.servicing1@jpmorgan.com;1

 

(iii)            if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Collateral Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)            Each of Holdings and the Borrower represent and warrant that it
and its Subsidiaries either (i) has no registered or publicly traded securities
outstanding, or (ii) files its financial statements with the SEC and/or makes
its financial statements available to potential holders of its 144A securities,
and, accordingly, the Borrower hereby (i) authorizes the Administrative Agent to
make the financial statements to be provided under Section 5.01(b) and (c),
along with the Credit Documents, available to Public Lenders and (ii) agrees
that at the time such financial statements are provided hereunder, they shall
already have been made available to holders of its securities. The Borrower will
not request that any other material be posted to Public Lenders without
expressly representing and warranting to the Administrative Agent in writing
that such materials do not constitute material non-public information within the
meaning of the federal securities laws or that Holdings, the Borrower and their
respective Subsidiaries have no outstanding publicly traded securities,
including 144A securities.

 

(e)             EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

 



1 Note to Draft: JPM to confirm.

 



109

 

 

(f)              ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY BORROWER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

10.2        [Reserved].

 

10.3        Expenses; Limitation of Liability; Indemnity, Etc.

 

(a)              Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent, the Collateral Agent, the
Arranger and their respective Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Collateral
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other
Credit Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)              Limitation of Liability. To the extent permitted by applicable
law (i) the Borrower and any Credit Party shall not assert, and the Borrower and
each Credit Party hereby waives, any claim against the Administrative Agent, any
Arranger, any Syndication Agent and any Lender, and any Related Party of any of
the foregoing Persons (each such Person being called a “Lender-Related Person”)
for any Liabilities arising from the use by others of information or other
materials (including any personal data) obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
and (ii) no party hereto shall assert, and each such party hereby waives, any
Liabilities against any other party hereto, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document, or any agreement or instrument
contemplated hereby or thereby, any Loan or the use of the proceeds thereof;
provided that, nothing in this Section 10.3(b) shall relieve the Borrower and
each Credit Party of any obligation it may have to indemnify an Indemnitee, as
provided in Section 10.3(c), against any special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

 



110

 

 

(c)             Indemnity. The Borrower shall indemnify the Administrative
Agent, the Collateral Agent, each Arranger, each Syndication Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Holdings, the Borrower or any of their Subsidiaries, or any
Environmental Claim related in any way to Holdings, the Borrower or any of their
Subsidiaries, or (iv) any actual or prospective Proceeding relating to any of
the foregoing, whether or not such Proceeding is brought by the Borrower or any
other Credit Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Liabilities or related expenses are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of, or material breach of the
Credit Documents in bad faith by, such Indemnitee or its directors, officers or
employees. This Section 10.3(c) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(d)             Lender Reimbursement. Each Lender severally agrees to pay any
amount required to be paid by the Borrower under paragraphs (a), (b) or (c) of
this Section 10.3 to the Administrative Agent and each Related Party thereof
(each, an “Agent-Related Person”) (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Pro Rata Share in effect on the date on which such payment
is sought under this Section (or, if such payment is sought after the date upon
which the Loans shall have been paid in full, ratably in accordance with such
Pro Rata Share immediately prior to such date), from and against any and all
Liabilities and related expenses, including the fees, charges and disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent-Related
Person in any way relating to or arising out of the Commitments, this Agreement,
any of the other Credit Documents or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent-Related Person under or in connection with
any of the foregoing; provided that the unreimbursed expense or Liability or
related expense, as the case may be, was incurred by or asserted against such
Agent-Related Person in its capacity as such; provided further that no Lender
shall be liable for the payment of any portion of such Liabilities, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted primarily from such
Agent-Related Party’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 



111

 

 

(e)             Payments. All amounts due under this Section 10.3 shall be
payable promptly after written demand therefor.

 

10.4        Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Agent, each
Lender and each of their respective Affiliates is hereby authorized by each
Credit Party at any time or from time to time, without notice to any Credit
Party or to any other Person (other than Administrative Agent), any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Agent,
Lender or Affiliate to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Agent, Lender or Affiliate hereunder, and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, or with any other Credit Document, irrespective of whether or not (a)
such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Section 2 and although such obligations and liabilities,
or any of them, may be contingent or unmatured.

 

10.5        Amendments and Waivers.

 

(a)            Requisite Lenders’ Consent. Subject to Section 10.5(b), 10.5(c)
and 10.5(d) and except as otherwise expressly contemplated by Section
2.17(a)(ii), 2.17(a)(iii) and 2.23 hereof, by Section 5.7 of the Intercreditor
Agreement and by the definition of “Permitted Holdings Reincorporation”, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

 

(b)            Affected Lenders’ Consent. Without the written consent of the
Requisite Lenders and each Lender that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)             extend the scheduled final maturity of any Loan or Note;

 

(ii)            waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)           reduce the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to
Section 2.9) or any fee payable hereunder;

 

(iv)          extend the time for payment of any such interest or fees;

 

(v)           reduce or forgive the principal amount of any Loan;

 

(vi)          amend, modify, terminate or waive any provision of this
Section 10.5(b), Section 10.5(c) or Section 2.16 hereof, or Section 7.2 of the
Pledge and Security Agreement;

 



112

 

 

(vii)         amend the definition of “Requisite Lenders” or “Pro Rata Share”;

 

(viii)        release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents;

 

(ix)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document; or

 

(x)            modify the term “Interest Period” so as to permit intervals in
excess of six (6) months.

 

(c)            Other Consents. In addition to the consent of the Requisite
Lenders, no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall:

 

(i)             increase any Term Loan Commitment or Additional Term Loan
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Term Loan Commitment or Additional Term Loan Commitment of any
Lender; or

 

(ii)            amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

 

(d)           Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

(e)           Corrections. Notwithstanding anything to the contrary contained
herein, the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Credit Document without the consent of any Lender or
the Requisite Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Credit Document.

 

(f)            Replacement Term Loans. Notwithstanding anything to the contrary
contained herein, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing, replacement
or modification of all outstanding Loans (“Replaced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Replaced Term Loans and (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing.

 



113

 

 

10.6        Successors and Assigns; Participations.

 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder or other any other Credit
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)            Each Lender shall have the right at any time to sell, assign or
transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment or Loans owing to it or other
Obligation (provided, however, that each such assignment shall be of a uniform,
and not varying, percentage of all rights and obligations under and in respect
of any Loan and any related Commitments):

 

(i)             to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” (a “Related Lender Assignment”)
upon the giving of notice to the Borrower and Administrative Agent and, for any
assignment of a Term Loan Commitment or Additional Term Loan Commitment, the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed); and

 

(ii)            to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” (other than a Person described in
the foregoing subclause (i)) and (except in the case of assignments made by or
to JPMorgan Chase Bank, N.A.) consented to by the Borrower and Administrative
Agent (such consent not to be (x) unreasonably withheld or delayed or, (y) in
the case of the Borrower, not required at any time during syndication of the
Loans to persons identified by the Administrative Agent to the Borrower on or
prior to the Restatement Effective Date or at any time an Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and then be continuing,
provided that the Borrower shall be deemed to have consented to any proposed
assignment unless the Borrower shall object within five Business Days after
having received notice of the proposed assignment); and



 



114

 

 

(c)            Assignments shall be subject to the following additional
conditions:

 

(i)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $500,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(ii)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(iv)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

(d)            Subject to acceptance and recording thereof pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.17, 2.18, 2.19 and 10.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.

 

(e)            The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 



115

 

 

(f)              Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.1, 2.16, 10.3(b) or 10.4, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(g)             Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent, the Collateral Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.5 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.17, 2.18 and 2.19 (subject to the
requirements and limitations therein, including the requirements under
Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.16, 2.20, 2.22 and 10.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.18 and 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 10.4 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 



116

 

 

(h)              Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(i)               Credit Party Provisions. Notwithstanding Section 10.6(b) and
Section 10.6(c), (x) so long as no Default or Event of Default has occurred and
is continuing, any Credit Party may, from time to time, purchase or prepay Loans
(a “Credit Party Purchase”), in each case, on a non-pro rata basis through Dutch
auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Borrower and the
Administrative Agent; provided that:

 

(1)any Loans acquired by any Credit Party shall automatically and without any
further action on the part of any Person be retired and cancelled immediately
upon the acquisition thereof; and

 

(2)in the case of any Credit Party Purchase (A) no Default or Event of Default
has occurred and is continuing, (B) no loans under the Revolving Credit Facility
are outstanding for the 30 days prior to the date of such Credit Party Purchase
and on the date of such Credit Party Purchase after giving effect thereto, (C)
Excess Availability is at least the greater of $15,000,000 and 15% of the
commitments then in effect under the Revolving Credit Facility for 30 days prior
to the date of such Credit Party Purchase and on the date of such Credit Party
Purchase after giving pro forma effect thereto, (D) no Credit Party has any MNPI
or any Borrower Restricted Information and (E) the Borrower on the date such
Credit Party Purchase is made, shall deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower stating that each of the
conditions to such Credit Party Purchase contained in this clause (5) has been
satisfied or waived.

 

10.7          Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8         Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.3
and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b) and
9.6 shall survive the payment of the Loans and the termination hereof.

 



117

 

 

10.9         No Waiver; Remedies Cumulative. No failure or delay on the part of
Arranger, any Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Arranger, each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

10.10      Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, the Collateral Agent or Lenders (or to Administrative
Agent or the Collateral Agent, on behalf of Lenders), or Administrative Agent,
the Collateral Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.11      Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.12      Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 



118

 

 

10.13      Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14      APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

10.15      CONSENT TO JURISDICTION. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other CREDIT Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive jurisdiction of the United States district court for the southern
district of new york sitting in the borough of manhattan (or if such court lacks
subject matter jurisdiction, the supreme court of the state of new york sitting
the borough of manhattan), and any appellate court from any thereof; provided,
that nothing contained herein or in any other CREDIT Document will prevent any
Lender, THE COLLATERAL AGENT or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the
COLLATERAL Documents or against any Collateral or any other property of any
CREDIT Party in any other forum in which jurisdiction can be established;
(b) consents that any such action or proceeding may be brought in such courts
and WAIVES any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1;
(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION AND (f) waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any indirect, special,
exemplary, punitive or consequential damages arising out of, in connection with,
or as a result of, this Agreement or any agreement or instrument contemplated
hereby, any Loan or the use of the proceeds thereof.

 



119

 

 

10.16      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.17      Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by a
Governmental Authority or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Credit Parties
and their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the Restatement Effective Date, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



120

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.17 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

10.18      Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 



121

 

 

10.19      Counterparts.

 

(a)               This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic file shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)               Delivery of an executed counterpart of a signature page of (x)
this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 10.1), certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower and/or any Credit Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

 



122

 

 

10.20      Effectiveness. This Agreement, the Amendment and Restatement
Agreement and the other Credit Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

10.21      Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

10.22      USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

10.23      Amendments; Waivers. (a)  The Requisite Lenders hereby consent to
(i) the restatement of the Pledge and Security Agreement (as defined in the
Existing Credit Agreement) in the form of the Pledge and Security Agreement and
(ii) the restatement of the Intercreditor Agreement (as defined in the Existing
Credit Agreement) in the form of the Intercreditor Agreement.

 

(b)               Each Lender that is a 2020 Existing Term Lender hereby waives
payment, in respect of its 2020 Existing Term Loans, of any amounts under
Section 2.17(c) of the Existing Credit Agreement that are payable as a result of
the Restatement Effective Date.

 



123

 

 

10.24      No Novation. Each Credit Party hereby confirms that (i) its
obligations and liabilities under the Existing Credit Agreement as modified by
the Amendment and Restatement Agreement (including with respect to the 2020 Term
B Loans contemplated hereby and by the Amendment and Restatement Agreement) and
the other Credit Documents to which it is a party remain in full force and
effect on a continuous basis after giving effect to the Amendment and
Restatement Agreement and nothing in the Amendment and Restatement Agreement or
this Agreement shall be deemed to be a novation of any of the Obligations as
defined in the Existing Credit Agreement, (ii) the Secured Parties remain
entitled to the benefits of the Guaranty and the security interests set forth or
created in the Collateral Documents and the other Credit Documents, (iii)
notwithstanding the effectiveness of the terms of the Amendment and Restatement
Agreement, the Collateral Documents and the other Credit Documents are, and
shall continue to be, in full force and effect and are ratified and confirmed in
all respects and (iv) from and after the Restatement Effective Date, each
reference to this “Agreement”, the “Credit Agreement” or other reference
originally applicable to the Existing Credit Agreement contained in any Credit
Document shall be a reference to this Agreement, as amended and restated
pursuant to the Amended and Restated Term Loan Credit Agreement and as further
amended, supplemented, restated or otherwise modified from time to time. Each
Credit Party ratifies and confirms that all Liens granted, conveyed, or assigned
to any Agent by such Person pursuant to each Credit Document to which it is a
party remain in full force and effect, are not released or reduced, and continue
to secure full payment and performance of the Obligations as increased by the
Amendment and Restatement Agreement and by this Agreement. Notwithstanding any
provision of the Amendment and Restatement Agreement, this Agreement or any
other Credit Document or instrument executed in connection herewith, the
execution and delivery of the Amendment and Restatement Agreement and the
incurrence of Obligations under the Amendment and Restatement Agreement and
under this Agreement shall be in substitution for, but not in payment of, the
Obligations owed by the Credit Parties under the Existing Credit Agreement.

 

10.25     [Reserved].

 

10.26     Floor Planning Facility Agreements. (a)  The Agents are authorized to
enter into any intercreditor or subordination agreement in connection with any
Floor Planning Facility (any such agreement, an “Additional Agreement”) and the
Secured Parties acknowledge that any Additional Agreement is binding upon them.
Each Secured Party (a) agrees that it will be bound by, and will not take any
action contrary to, the provisions of any Additional Agreement and (b) hereby
authorizes and instructs the Agents to enter into any Additional Agreement and
to subject the Liens on the applicable Shared Collateral to the provisions
thereof.

 

(b)               The Collateral Agent is authorized to enter into any amendment
to any Collateral Document necessary to permit the Borrower or any of its
Subsidiaries to enter into any Floor Planning Facility permitted by this
Agreement and/or to grant Liens on Floor Plan Collateral in respect thereof;
provided that the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment.

 



124

 

 

10.27     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

10.28      Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Remainder of Page Intentionally Left Blank]

 



125

 